Exhibit 10.10

 

 

 

INTERCREDITOR AGREEMENT

BETWEEN

BANK OF AMERICA, N.A.

AND

OBSIDIAN AGENCY SERVICES, INC

Dated as of October 18, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.     

Definitions; Rules of Construction

     2     

a.

  

Terms Defined Above and in the Recitals

     2     

b.

  

Other Definitions

     2     

c.

  

Terms Defined in the Original First Lien Credit Agreement

     11    2.     

Subordination and Standstill

     11     

a.

  

Lien Subordination

     11     

b.

  

Standstill

     13     

c.

  

Restriction on Payments

     14     

d.

  

Foreclosure Proceedings

     15     

e.

  

Release of Liens

     15     

f.

  

Waiver of Right to Contest First Lien Indebtedness

     16     

g.

  

Waiver of Right to Contest Second Lien Indebtedness

     16     

h.

  

Acknowledgement of Liens

     17     

i.

  

Agent for Perfection

     17     

j.

  

When Discharge of Priority First Lien Indebtedness Deemed to Not Have Occurred

     17     

k.

  

When Discharge of Priority Second Lien Indebtedness Deemed to Not Have Occurred

     18    3.     

Insolvency Proceedings

     18     

a.

  

Continuing Priority

     18     

b.

  

Proof of Claim

     18     

c.

  

Reinstatement

     19     

d.

  

DIP Financing

     19     

e.

  

Alternative DIP Financings

     20     

f.

  

Junior DIP Financing

     20     

g.

  

Other Waivers by Second Lien Agent

     20     

h.

  

Other Waivers by First Lien Agent

     21     

i.

  

Rights of Second Lien Agent and Second Lien Lenders to Adequate Protection

     21     

j.

  

Rights as an Unsecured Creditor; Voting Rights Preserved

     22    4.     

Modifications of Indebtedness

     22     

a.

  

First Lien Indebtedness

     22     

b.

  

Second Lien Indebtedness

     23     

c.

  

Notice of Acceptance and Other Waivers

     24     

d.

  

Voluntary Prepayments

     28    5.     

Indebtedness Owed Only to Lenders

     28    6.     

Payments Received by Second Lien Agent or the Second Lien Lenders

     28    7.     

Application of Proceeds

     28     

a.

  

Revolving Nature of First Lien Indebtedness

     28     

b.

  

Application of Proceeds of Collateral

     29   



--------------------------------------------------------------------------------

8.

    

Second Lien Lender Purchase Option

     29   

9.

    

Representations; Additional Agreements

     32   

10.

    

Additional Remedies

     33   

11.

    

Amendments

     33   

12.

    

Intentionally Omitted

     33   

13.

    

Information Concerning Financial Condition

     33   

14.

    

Third Party Beneficiaries

     34   

15.

    

No Impairment

     34   

16.

    

Subrogation

     34   

17.

    

Notices

     35   

18.

    

Intentionally Omitted

     36   

19.

    

Consent to Jurisdiction; Waiver of Jury Trial and Other Waivers

     36   

20.

    

Governing Law

     36   

21.

    

Successors and Assigns

     36   

22.

    

Integrated Agreement

     36   

23.

    

Authority

     36   

24.

    

Counterparts

     36   

25.

    

Headings

     36   

26.

    

Severability

     36   

27.

    

Conflicts

     37   

28.

    

Termination

     37   



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of October 18, 2012,
is made by and between BANK OF AMERICA, N.A., as administrative agent under and
pursuant to the First Lien Credit Agreement (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Original First Lien
Agent”), and OBSIDIAN AGENCY SERVICES, INC., as administrative agent under and
pursuant to the Second Lien Credit Agreement (as hereinafter defined) (in such
capacity together with its successors and assigns in such capacity, the
“Original Second Lien Agent”), and is acknowledged by HILL INTERNATIONAL, INC.
(“Borrower”) and the other Obligors (as hereinafter defined).

WHEREAS, Borrower, the Original First Lien Agent, and the lenders party thereto
(the “Original First Lien Lenders”) have entered into that certain Credit
Agreement dated as of June 30, 2009 (such agreement as amended by the first,
second and third amendments to the Credit Agreement and as in effect on the date
hereof, the “Original First Lien Credit Agreement”) pursuant to which the
Original First Lien Agent and the Original First Lien Lenders have agreed, upon
the terms and conditions stated therein, to make revolving credit loans to the
Borrower in an aggregate principal amount of up to $65,000,000 at any time
outstanding. Borrower has agreed to cause certain current and future
Subsidiaries of Borrower (such Subsidiaries, each a “Guarantor” and
collectively, the “Guarantors”) to guarantee Borrower’s Obligations (as that
term is defined in the Original First Lien Credit Agreement). The repayment of
the Obligations (as that term is defined in the Original First Lien Credit
Agreement) is secured by security interests in and liens on substantially all of
the assets of the Borrower and Guarantors pursuant to certain collateral
documents in favor of the Original First Lien Agent, for the benefit of the
First Lien Lenders (as hereinafter defined), which documents, together with the
other collateral and loan documents executed and delivered in connection with
the Original First Lien Credit Agreement, each as in effect on the date hereof,
are referred to herein as the “Original First Lien Loan Documents”;

WHEREAS, Borrower, the Original Second Lien Agent, and the lenders party thereto
(the “Original Second Lien Lenders”) have entered into that certain Credit
Agreement dated as of the date hereof (such agreement as in effect on the date
hereof, the “Original Second Lien Credit Agreement”) pursuant to which the
Original Second Lien Agent and the Original Second Lien Lenders have agreed,
upon the terms and conditions stated therein, to make term loans to Borrower in
an aggregate principal amount of $100,000,000. Borrower has agreed to cause the
Guarantors to guarantee Borrower’s Obligations (as that term is defined in the
Original Second Lien Credit Agreement). The repayment of the Obligations (as
that term is defined in the Original Second Lien Credit Agreement) is secured by
security interests in and liens on substantially all of the assets of the
Borrower and Guarantors pursuant to certain collateral documents in favor of the
Original Second Lien Agent, for the benefit of the Second Lien Lenders (as
hereinafter defined), which documents, together with the other collateral and
loan documents executed and delivered in connection with the Original Second
Lien Credit Agreement, each as in effect on the date hereof, are referred to
herein as the “Original Second Lien Loan Documents”;



--------------------------------------------------------------------------------

WHEREAS, the Original First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, for and on behalf of
itself and the Second Lien Lenders, wish to enter into this Agreement to
establish their respective rights and priorities in the Collateral and their
claims against the Obligors.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Original First Lien Agent, on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, on behalf of itself and
the Second Lien Lenders, hereby agree as follows:

1. Definitions; Rules of Construction.

a. Terms Defined Above and in the Recitals. As used in this Agreement, the
following terms shall have the respective meanings indicated in the opening
paragraph hereof and in the above Recitals: “Agreement”

“Borrower”

“Guarantors” and “Guarantor”

“Original First Lien Agent”

“Original First Lien Credit Agreement”

“Original First Lien Lenders”

“Original First Lien Loan Documents”

“Original Second Lien Agent”

“Original Second Lien Credit Agreement”

“Original Second Lien Lenders”

“Original Second Lien Loan Documents”

b. Other Definitions. As used in this Agreement, the following terms shall have
the following meanings: “Adequate Protection Lien” has the meaning set forth in
Section 3.d.

“Agent” means First Lien Agent or Second Lien Agent, as the context may require.

“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of property of, the issuing
Person.

“Cash Collateral” means any Collateral consisting of money or cash equivalents,
any security entitlement (as defined in the UCC) and any financial assets (as
defined in the UCC).



--------------------------------------------------------------------------------

“Collateral” means all assets and properties upon which either First Lien Agent
or Second Lien Agent now has or hereafter acquires a Lien, whether now owned or
hereafter acquired by any Obligor or any other Person, together with all rents,
issues, profits, products, and Proceeds thereof.

“Control Collateral” means any Collateral consisting of a certificated security
(as defined in the UCC), investment property (as defined in the UCC), a deposit
account (as defined in the UCC) and any other Collateral as to which a Lien may
be perfected through physical possession or control by the secured party or any
agent therefor.

“DIP Financing” has the meaning set forth in Section 3.d.

“Discharge of First Lien Indebtedness” means payment in full in cash of the
First Lien Indebtedness (other than First Lien Indebtedness consisting solely of
contingent indemnification obligations under the First Lien Loan Documents for
which no claim has been asserted in writing) after or concurrently with
termination of all commitments to extend credit under any First Lien Credit
Agreement.

“Discharge of Priority First Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.j, payment in full in cash of the
First Lien Indebtedness (other than (a) Excluded First Lien Indebtedness and
(b) First Lien Indebtedness consisting solely of contingent indemnification
obligations under the First Lien Loan Documents for which no claim has been
asserted in writing) after or concurrently with termination of all commitments
to extend credit under any First Lien Credit Agreement.

“Discharge of Priority Second Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.k., payment in full in cash of the
Second Lien Indebtedness (other than (a) Excluded Second Lien Indebtedness and
(b) Second Lien Indebtedness consisting solely of contingent indemnification
obligations under the Second Lien Loan Documents for which no claim has been
asserted in writing) after or concurrently with termination of all commitments
to extend credit under any Second Lien Credit Agreement.

“Discharge of Second Lien Indebtedness” means payment in full in cash of the
Second Lien Indebtedness (other than Second Lien Indebtedness consisting solely
of contingent indemnification obligations under the Second Lien Loan Documents
for which no claim has been asserted in writing) after or concurrently with
termination of all commitments to extend credit under any Second Lien Credit
Agreement.

“Dollars” or “$” means United States dollars unless otherwise specified.

“Equity Interests” means Capital Stock and all warrants, options, or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Event of Default” means a First Lien Default or a Second Lien Default.

“Excluded First Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans and other credit accommodations made or
incurred



--------------------------------------------------------------------------------

pursuant to the First Lien Credit Agreement, any Secured Cash Management
Agreement (as defined in the Original First Lien Credit Agreement or any
comparable term in any successor First Lien Credit Agreement) and any Secured
Hedge Agreement (as defined in the Original First Lien Credit Agreement or any
comparable term in any successor First Lien Credit Agreement) that cause the
total aggregate principal amount thereof, or any category thereof, to exceed the
Maximum Priority First Lien Loan Amount, or any category thereof, at such time,
(b) any interest (including “payment-in-kind” interest), fees, attorneys fees,
costs, expenses and indemnities payable on account of the principal described in
clause (a) above under the First Lien Loan Documents or in respect thereof,
(c) any prepayment premium applicable solely to the First Lien Indebtedness,
make-whole obligation applicable solely to the First Lien Indebtedness, and/or
early termination fee applicable solely to the First Lien Indebtedness and
payable pursuant to the terms of the First Lien Credit Agreement, and (d) any
default interest (but not any other interest) and/or loan fees, each arising
from or related to a default and accruing or becoming due under the terms of the
First Lien Loan Documents on or after the commencement of any Insolvency
Proceeding relating to any Obligor or any other Person to the extent that a
claim for such default interest or loan fees is not allowable or allowed in such
Insolvency Proceeding.

“Excluded Second Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans made, issued or incurred pursuant to the
Second Lien Credit Agreement that cause the total aggregate principal amount
thereof (excluding any “payment in kind” interest), to exceed (i) the aggregate
principal amount of the Term Loan (as defined in the Original Second Lien Credit
Agreement or any comparable term in any successor Second Lien Credit Agreement)
made pursuant to the Second Lien Loan Documents up to, but not in excess of,
$100,000,000, plus (ii) $20,000,000, minus (iii) the sum of all permanent
repayments after the date hereof of the principal amount of the Second Lien Term
Loans, (b) any interest (including “payment in kind” interest), fees, attorneys
fees, costs, expenses and indemnities payable on account of the principal
described in clause (a) above under the Second Lien Loan Documents or in respect
thereof, (c) any prepayment premium applicable solely to the Second Lien
Indebtedness, make-whole obligation applicable solely to the Second Lien
Indebtedness, and/or early termination fee applicable solely to the Second Lien
Indebtedness and payable pursuant to the terms of the Second Lien Credit
Agreement, and (d) any default interest (but not any other interest) and/or loan
fees, each arising from or related to a default and accruing or becoming due
under the terms of the Second Lien Loan Documents on or after the commencement
of any Insolvency Proceeding relating to any Obligor or any other Person to the
extent that a claim for such default interest and/or loan fees is not allowable
or allowed in such Insolvency Proceeding.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce or realize upon any
Lien, including the institution of any private or judicial foreclosure or sale
proceedings or the noticing of any public or private sale or other disposition
pursuant to Article 9 of the UCC, (b) the exercise of any right or remedy
provided to a secured creditor or otherwise on account of a Lien under the First
Lien Loan Documents, the Second Lien Loan Documents, applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain Collateral
in full or partial satisfaction of a Lien, (c) the taking of any action or the
exercise of any right or remedy in respect of the collection on, taking
possession of, set off against, marshaling of, or foreclosure on the Collateral



--------------------------------------------------------------------------------

or the Proceeds of Collateral (including the notification of account debtors),
(d) the sale, lease, license, or other disposition of all or any portion of the
Collateral, by private or public sale, other disposition or any other means
permissible under applicable law, (e) the solicitation of bids from third
parties to conduct the liquidation of all or a material portion of Collateral to
the extent undertaken and being diligently pursued in good faith to consummate
the sale of such Collateral within a commercially reasonable time, (f) the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling the Collateral to the extent
undertaken and being diligently pursued in good faith to consummate the sale of
such Collateral within a commercially reasonable time, (g) the exercise of any
other enforcement right relating to the Collateral (including the exercise of
any voting rights relating to any Capital Stock and including any right of
recoupment or set-off) whether under the First Lien Loan Documents, the Second
Lien Loan Documents, applicable law, in an Insolvency Proceeding or otherwise,
or (h) the commencement of, or the joinder with any creditor in commencing any
legal proceeding (other than an Insolvency Proceeding) involving any assets of
any Obligor. For the avoidance of doubt the term “Exercise Any Secured Creditor
Remedies” shall not include (i) the acceleration of maturity of the First Lien
Indebtedness or the Second Lien Indebtedness in accordance with the provisions
of the First Lien Credit Agreement or the Second Lien Credit Agreement, as the
case may be, (ii) commencement of a legal proceeding or action against any
Obligor for the payment of all or any part of the First Lien Indebtedness or the
Second Lien Indebtedness after the occurrence of and during the continuance of a
First Lien Default or a Second Lien Default, as the case may be; provided,
however, that no such proceedings or action with respect to the Second Lien
Indebtedness shall occur until the expiration or termination of any Standstill
Period under Section 6.b, (iii) the institution of the default rate of interest
applicable to the First Lien Indebtedness or the Second Lien Indebtedness in
accordance with the terms of the First Lien Credit Agreement or the Second Lien
Credit Agreement, as the case may be, (iv) the filing of a proof of claim in an
Insolvency Proceeding, (v) any actions taken by the First Lien Agent or the
Second Lien Agent to create, perfect or maintain the Liens of the First Lien
Agent or the Second Lien Agent, (vi) the filing of responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or pleading
made by any person objecting to the claim or Lien of the First Lien Agent or
First Lien Lenders or the Second Lien Agent or the Second Lien Lenders, or
(vii) the receipt by the First Lien Agent or the First Lien Lenders or the
Second Lien Agent or the Second Lien Lenders of any distribution under a plan of
reorganization under any Insolvency Proceeding in respect of an Obligor.

“Exigent Circumstances” means an event or circumstance that materially and
imminently threatens the ability of an Agent to realize upon all or a material
part of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction (other than to the extent
covered by insurance) or material waste thereof, or the failure of any Obligor
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto.

“First Lien Agent” means the Original First Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any First Lien
Credit Agreement.



--------------------------------------------------------------------------------

“First Lien Credit Agreement” means the Original First Lien Credit Agreement as
amended, restated, modified, renewed, refunded, replaced, or refinanced in whole
or in part from time to time, and any other agreement extending the maturity of,
consolidating, otherwise restructuring (including adding Subsidiaries or
affiliates of any Obligor or any other Persons as parties thereto), renewing,
replacing or refinancing all or any portion of the Obligations or the
Commitments as those terms are defined in the Original First Lien Credit
Agreement or all or any portion of the amounts owed under any other agreement
that itself is a First Lien Credit Agreement hereunder and whether by the same
or any other agent, lender, or group of lenders and whether or not increasing
the amount of First Lien Indebtedness that may be incurred thereunder, in each
case, to the extent that any such amendment, restatement, modification, renewal,
refunding, replacement, or refinancing is permitted under this Agreement.

“First Lien Default” means any Event of Default under the First Lien Credit
Agreement.

“First Lien Indebtedness” means all obligations and all other amounts owing, due
or secured under the terms of the First Lien Credit Agreement or any other First
Lien Loan Document, including any and all amounts payable to any First Lien
Lender, all principal, premium, interest, fees, attorneys fees, costs, charges,
expenses, reimbursement obligations, indemnities, guarantees, and all other
amounts payable under any First Lien Loan Document or in respect thereof
(including, in each case, all amounts accruing on or after the commencement of
any Insolvency Proceeding relating to any Obligor, or that would have accrued or
become due under the terms of the First Lien Loan Documents but for the effect
of the Insolvency Proceeding or other applicable law, and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“First Lien Lender Sale” has the meaning set forth in Section 2.e(1).

“First Lien Lenders” means the Original First Lien Lenders, together with the
lenders under any First Lien Credit Agreement or First Lien Loan Documents.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as such term is defined in the Original First Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a First Lien
Credit Agreement, as such documents may be amended, restated, modified, renewed,
refunded, replaced, or refinanced in whole or in part from time to time.

“First Lien Modification” has the meaning set forth in Section 4.a.

“First Lien Quarterly Interest Payment Amount” means, at any time, an amount
equal to the interest accrued on the First Lien Revolving Loans pursuant to the
First Lien Credit Agreement for the immediately preceding three-month period.

“First Lien Revolving Credit Commitments” means the “Commitment” as that term is
defined in the Original First Lien Credit Agreement or any comparable term in
any successor First Lien Credit Agreement and any other revolving credit
commitment under the Original First Lien Credit Agreement or any successor First
Lien Credit Agreement.



--------------------------------------------------------------------------------

“First Lien Revolving Loans” means the “Revolving Loans” as that term is defined
in the Original First Lien Credit Agreement or any comparable term in any
successor First Lien Credit Agreement and any other revolving loans made under
the Original First Lien Credit Agreement or any successor First Lien Credit
Agreement.

“Insolvency Proceeding” means any voluntary or involuntary proceeding commenced
by or against any Person under any provision of the Bankruptcy Code, or under
any other state, provincial or federal or foreign bankruptcy or insolvency law,
including, without limitation, any assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or any other voluntary or involuntary proceeding seeking reorganization,
arrangement, dissolution, liquidation, winding-up, or other similar relief and
including, without limitation, the appointment of a trustee, receiver,
administrative receiver, receiver-manager, interim receiver, monitor,
liquidator, custodian, sequestrator, conservator, administrator or similar
Person.

“Lender” means a First Lien Lender or a Second Lien Lender, as the context may
require.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

“Maximum Priority First Lien Loan Amount” means, as of any date of
determination, the sum of (1) the difference of (a) (i) the aggregate commitment
amount (including all credit accommodations) of the First Lien Revolving Credit
Commitments as of such date up to, but not in excess of, $65,000,000 in the
aggregate, plus (ii) $13,000,000, minus (b) the aggregate amount of all
permanent reductions of the First Lien Revolving Credit Commitments made from
and after the date hereof, provided, that in the case of the termination of the
First Lien Revolving Credit Commitments, while there are outstanding First Lien
Revolving Loans, the First Lien Revolving Credit Commitments shall only be
deemed to be (for the purposes hereof) reduced to an amount equal to the
outstanding First Lien Revolving Loans and thereafter, each repayment of the
First Lien Revolving Loans shall be deemed to (for the purposes hereof) result
in a corresponding permanent reduction of the First Lien Revolving Credit
Commitments plus (2) the principal amount of First Lien Indebtedness incurred
pursuant to any Secured Cash Management Agreement (as defined in the Original
First Lien Credit Agreement or any comparable term in any successor First Lien
Credit Agreement) or any Secured Hedge Agreement (as defined in the Original
First Lien Credit Agreement or any comparable term in any successor First Lien
Credit Agreement) up to an aggregate maximum amount not to exceed $1,000,000.



--------------------------------------------------------------------------------

“Monetary Threshold Amount” means the greater of $200,000 and 50% of the First
Lien Quarterly Interest Payment Amount.

“Obligor” means Borrower and Guarantors, and any other Person (including any
Credit Party (as defined in each of (i) the Original First Lien Credit Agreement
or any comparable term in any successor First Lien Credit Agreement and (ii) the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement)) that now or hereafter is, or whose assets now or
hereafter are, liable for all or any portion of the First Lien Indebtedness or
the Second Lien Indebtedness, as applicable.

“Ordinary Course Collections” has the meaning set forth in Section 7.a.

“Payment Collateral” means all accounts, instruments, chattel paper, letters of
credit, deposit accounts, securities accounts, and payment intangibles, together
with all supporting obligations (as those terms are defined in the UCC), in each
case comprising a portion of the Collateral.

“Permitted Interest and Expense Payments” has the meaning set forth in
Section 3.g.

“Permitted Replacement Lien” has the meaning set forth in Section 3.d.

“Person” means any natural person, a trustee under the Bankruptcy Code, a
corporation, limited liability company, limited partnership, general
partnership, limited liability partnership, joint venture, trust, land trust,
business trust, or other organization, irrespective of whether such organization
is a legal entity, and shall include a government and any agency or political
subdivision thereof.

“Priority First Lien Indebtedness” means all First Lien Indebtedness exclusive
of the Excluded First Lien Indebtedness, which Excluded First Lien Indebtedness
shall be excluded from (and shall not constitute) Priority First Lien
Indebtedness.

“Priority Second Lien Indebtedness” means all Second Lien Indebtedness exclusive
of the Excluded Second Lien Indebtedness, which Excluded Second Lien
Indebtedness shall be excluded from (and shall not constitute) Priority Second
Lien Indebtedness.

“Priority Status” has the meaning set forth in Section 3.g.

“Proceeds” means (a) all “proceeds” as defined in Article 9 of the UCC with
respect to the Collateral, and (b) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.

“Purchase Notice” has the meaning set forth in Section 8.a.

“Recovery” has the meaning set forth in Section 3.c.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace, refund or repay, or to issue other
indebtedness in



--------------------------------------------------------------------------------

exchange or replacement for such indebtedness, in whole or in part, whether with
the same or different lenders, arrangers or agents. “Refinanced” and
“Refinancing” shall be correlative meanings.

“Reorganization Debt Securities” has the meaning set forth in Section 3.a.

“Second Lien Agent” means the Original Second Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any Second Lien
Credit Agreement.

“Second Lien Credit Agreement” means the Original Second Lien Credit Agreement
as amended, restated, modified, renewed, refunded, replaced, or refinanced in
whole or in part from time to time, and any other agreement extending the
maturity of, consolidating, otherwise restructuring (including adding
Subsidiaries or affiliates of any Obligor or any other Persons as parties
thereto), renewing, replacing or refinancing all or any portion of the
Obligations or the Commitments as those terms are defined in the Original Second
Lien Credit Agreement or all or any portion of the amounts owed under any other
agreement that itself is a Second Lien Credit Agreement hereunder and whether by
the same or any other agent, lender, or group of lenders and whether or not
increasing the amount of Second Lien Indebtedness that may be incurred
thereunder, in each case, to the extent that any such amendment, restatement,
modification, renewal, refunding, replacement, or refinancing is permitted under
this Agreement.

“Second Lien Default” means any Event of Default under the Second Lien Credit
Agreement.

“Second Lien Indebtedness” means all obligations and all other amounts owing,
due or secured under the terms of the Second Lien Credit Agreement or any other
Second Lien Loan Document, including any and all amounts payable to any Second
Lien Lender, all principal, premium, interest, fees, attorneys fees, costs,
charges, expenses, reimbursement obligations, indemnities, guarantees, and all
other amounts payable under any Second Lien Loan Document or in respect thereof
(including, in each case, all amounts accruing on or after the commencement of
any Insolvency Proceeding relating to any Obligor, or that would have accrued or
become due under the terms of the Second Lien Loan Documents but for the effect
of the Insolvency Proceeding or other applicable law, and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“Second Lien Lenders” means the Original Second Lien Lenders, together with the
lenders under any Second Lien Credit Agreement or Second Lien Loan Documents.

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents (as such term is defined in the Original Second Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a Second
Lien Credit Agreement, as such documents may be amended, restated, modified,
renewed, refunded, replaced, or refinanced in whole or in part from time to
time, in accordance with this Agreement.

“Second Lien Modification” has the meaning set forth in Section 4.b.



--------------------------------------------------------------------------------

“Second Lien Term Loans” means the “Term Loans” as that term is defined in the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement and any other term loans made under the Original
Second Lien Credit Agreement or any successor Second Lien Credit Agreement.

“Standstill Notice” means a written notice from Second Lien Agent to First Lien
Agent stating that a Second Lien Default has occurred and is continuing and
that, as a consequence thereof, Second Lien Agent intends to accelerate the
maturity of the Second Lien Indebtedness.

“Standstill Period” means the period of one hundred and fifty (150) days
commencing on the date on which First Lien Agent receives the applicable
Standstill Notice.

“Stay” has the meaning set forth in Section 3.g.

“Trigger Event” has the meaning set forth in Section 8.a.

“Trigger Notice” has the meaning set forth in Section 8.a.

“UCC” means the Uniform Commercial Code as enacted and in effect from time to
time in the State of New York; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to either Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.



--------------------------------------------------------------------------------

c. Terms Defined in the Original First Lien Credit Agreement. Unless otherwise
defined in this Agreement, any and all initially capitalized terms set forth in
this Agreement shall have the meaning ascribed thereto in the Original First
Lien Credit Agreement as of the date hereof. Rules of Construction. Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any agreement, consent, waiver, or acceptance, as
applicable, by the First Lien Agent set forth herein shall be construed to mean
an agreement, consent, waiver, or acceptance, as applicable, by the First Lien
Agent on behalf of itself and each of the First Lien Lenders. Any agreement,
consent, waiver, or acceptance, as applicable, by the Second Lien Agent set
forth herein shall be construed to mean an agreement, consent, waiver, or
acceptance, as applicable, by the Second Lien Agent on behalf of itself and each
of the Second Lien Lenders.

2. Subordination and Standstill.

a. Lien Subordination. Notwithstanding (i) the date, time, method, manner or
order of grant, attachment, or perfection of any Liens granted to First Lien
Agent (or any First Lien Lender) or Second Lien Agent (or any Second Lien
Lender) in respect of all or any portion of the Collateral, (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of First Lien Agent (or any First Lien Lender) or Second Lien
Agent (or any Second Lien Lender) in any Collateral, (iii) any provision of the
UCC or any other applicable law, any of the First Lien Loan Documents or the
Second Lien Loan Documents, (iv) except to the extent set forth below in this
Section 2.a, whether the Liens securing the First Lien Loan Documents are valid,
perfected, enforceable, void, avoidable, subordinated, disputed or allowed, or
(v) except to the extent set forth below in this Section 2.a, any other
circumstance whatsoever, First Lien Agent and Second Lien Agent hereby agree
that any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of Second Lien Agent or any Second Lien Lender
that secures all or any portion of the Second Lien Indebtedness, shall in all
respects be junior and subordinate to all Liens granted to First Lien Agent and
the First Lien Lenders in such Collateral to secure all or any portion of the
First Lien Indebtedness (other than any Excluded First Lien Indebtedness),

(2) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of Second Lien Agent or any Second Lien Lender that secures
all or any portion of the Excluded Second Lien Indebtedness, shall in all
respects be junior and subordinate to all Liens granted to First Lien Agent and
the First Lien Lenders in such Collateral to secure all or any portion of the
First Lien Indebtedness (including any Excluded First Lien Indebtedness),

(3) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of First Lien Agent or any First Lien Lender that secures
all or any portion of the First Lien Indebtedness (other than any Excluded First
Lien Indebtedness) shall in all respects be senior and prior to all Liens
granted to Second Lien Agent and the Second Lien Lenders in the Collateral to
secure all or any portion of the Second Lien Indebtedness,



--------------------------------------------------------------------------------

(4) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of First Lien Agent or any First Lien Lender that secures
all or any portion of the Excluded First Lien Indebtedness shall in all respects
be senior and prior to all Liens granted to Second Lien Agent and the Second
Lien Lenders in the Collateral to secure all or any portion of the Excluded
Second Lien Indebtedness,

(5) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of First Lien Agent or any First Lien Lender that secures
all or any portion of the Excluded First Lien Indebtedness, shall in all
respects be junior and subordinate to all Liens granted to Second Lien Agent and
the Second Lien Lenders in the Collateral to secure all or any portion of the
Second Lien Indebtedness (other than any Excluded Second Lien Indebtedness), and

(6) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of Second Lien Agent or any Second Lien Lender that secures
all or any portion of the Second Lien Indebtedness (other than any Excluded
Second Lien Indebtedness) shall in all respects be senior and prior to all Liens
granted to First Lien Agent and the First Lien Lenders in the Collateral to
secure all or any portion of the Excluded First Lien Indebtedness.

All Liens with respect to the Collateral securing any First Lien Indebtedness
shall (to the extent provided above) be and remain senior in all respects and
prior to all Liens with respect to the Collateral securing any Second Lien
Indebtedness for all purposes, whether or not such Liens securing any First Lien
Indebtedness are subordinated to any Lien securing any other obligation of any
Obligor or any other person (but only to the extent that such subordination is
permitted pursuant to the terms of the First Lien Credit Agreement and the
Second Lien Credit Agreement, or as contemplated in Section 3.d). Subject to the
immediately preceding sentence, but notwithstanding any other provision to the
contrary contained in this Agreement: (i) First Lien Agent and the First Lien
Lenders agree not to contractually subordinate, or otherwise contractually
assign the benefits of, their Lien in any Collateral to the Lien, indebtedness
or claim of any other creditor of any Obligor without the prior written consent
of Second Lien Agent (provided that no such consent shall be required in
connection with the assignment of such Lien in connection with a Refinancing of
the First Lien Indebtedness in accordance with the provisions hereof); and
(ii) Second Lien Agent and the Second Lien Lenders agree not to contractually
subordinate, or otherwise contractually assign the benefits of, their Lien in
any Collateral to the Lien, indebtedness or claim of any other creditor of any
Obligor without the prior written consent of First Lien Agent (provided that no
such consent shall be required in connection with the assignment of such Lien in
connection with a Refinancing of the Second Lien Indebtedness in accordance with
the provisions hereof).

The subordination of Liens provided for in this Agreement shall not be effective
from and after any date with respect to any part of the Collateral as to which:
(i) the Liens of First Lien Agent and the First Lien Lenders are finally
determined by a non-appealable court order to be invalid, unenforceable, or
void, in which event, notwithstanding the provisions of Sections 6 and 7 hereof,
Second Lien Agent and the Second Lien Lenders shall be entitled to



--------------------------------------------------------------------------------

receive and retain, from and after such date, all Proceeds with respect to such
Collateral to the extent that the Liens of Second Lien Agent and the Second Lien
Lenders have not been finally determined by a non-appealable court order to be
invalid, unenforceable, or void with respect to such Collateral; and (ii) the
Liens of Second Lien Agent and the Second Lien Lenders are finally determined by
a non-appealable court order to be invalid, unenforceable, or void, in which
event, notwithstanding the provisions of Sections 6 and 7 hereof, First Lien
Agent and the First Lien Lenders shall be entitled to receive and retain, from
and after such date, all Proceeds with respect to such Collateral to the extent
that the Liens of First Lien Agent and the First Lien Lenders have not been
finally determined by a non-appealable court order to be invalid, unenforceable,
or void with respect to such Collateral. The parties hereto agree that the
provisions of clause (i) of the immediately preceding sentence shall not apply
(and the subordination shall be effective) with respect to any item of
Collateral in the event that (x) Second Lien Agent does not comply with its
obligations under Section 2.h below with respect to such item of Collateral,
(y) a notice is delivered to First Lien Agent in accordance with the second
sentence of Section 2.h below with respect to such Collateral less than 90 days
before the date that an Insolvency Proceeding in respect of the Obligor that
owns such item of Collateral is commenced and the Lien of First Lien Agent as to
such items of Collateral is avoided under Section 547 of the Bankruptcy Code or
(z) to the extent the Borrower has breached its obligations under the First Lien
Credit Agreement or the other Loan Documents (as defined therein) and as a
result of such breach the Liens of First Lien Agent or the First Lien Lenders
are invalid, unenforceable or void as to any part of the Collateral.

b. Standstill. Until the Discharge of Priority First Lien Indebtedness has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Obligor, Second Lien Agent and Second Lien Lenders will not Exercise
Any Secured Creditor Remedies with respect to any Collateral; provided, however,
that if a Second Lien Default has occurred and is continuing, Second Lien Agent
may Exercise Any Secured Creditor Remedies after the passage of the applicable
Standstill Period (it being understood that if at any time after the delivery of
a Standstill Notice that commences a Standstill Period, no Second Lien Default
is continuing, Second Lien Agent may not Exercise Any Secured Creditor Remedies
until the passage of a new Standstill Period commenced by a new Standstill
Notice relative to the occurrence of a new Second Lien Default that had not
occurred as of the date of the delivery of the earlier Standstill Notice;
provided further, however, that the applicable Standstill Period shall be tolled
for any period during which both the First Lien Agent and the First Lien
Lenders, on the one hand and the Second Lien Agent and the Second Lien Lenders,
on the other hand, are stayed by an order issued in any Insolvency Proceeding or
by any other court of competent jurisdiction from exercising their default and
enforcement rights and remedies against all or a material portion of the
Collateral); provided further, however, that in no event shall Second Lien Agent
or any Second Lien Lender exercise any rights or remedies with respect to the
Collateral if, notwithstanding the expiration of the Standstill Period, First
Lien Agent or First Lien Lenders shall have commenced prior to the expiration of
the Standstill Period (or thereafter but prior to the commencement of any
Exercise of Secured Creditor Remedies by Second Lien Agent with respect to all
or a material portion of the Collateral) and be diligently pursuing in good
faith the Exercise of Secured Creditor Remedies with respect to all or any
material portion of the Collateral;



--------------------------------------------------------------------------------

(2) will not contest, protest, or object to any Exercise of Secured Creditor
Remedies by First Lien Agent or any First Lien Lender and has no right to direct
First Lien Agent to Exercise Any Secured Creditor Remedies or take any other
action under the First Lien Loan Documents; and

(3) will not object to (and waive any and all claims with respect to) the
forbearance by First Lien Agent or First Lien Lenders from any Exercise of
Secured Creditor Remedies.

Notwithstanding any other provision hereof, if Second Lien Agent commences the
Exercise of Secured Creditor Remedies in accordance with clause (1) above, First
Lien Agent may not exercise any of the remedies of the type described in clauses
(1) through (3) above so long as Second Lien Agent at such time has commenced
and is diligently pursuing in good faith any Exercise of Secured Creditor
Remedies with respect to all or a material portion of the Collateral, unless and
until the Discharge of Priority Second Lien Indebtedness shall have occurred.

Following commencement of an Insolvency Proceeding by or against any Obligor,
any then applicable Standstill Period shall terminate and the restrictions and
limitation and actions or inactions of Second Lien Agent shall be governed by
the other provisions of this Agreement; provided, however, that any applicable
Standstill Period shall be reinstated at any point First Lien Agent or First
Lien Lenders are no longer stayed by the existence of any Insolvency Proceeding
or by any order of a court of competent jurisdiction and the First Lien Agent
and the First Lien Lenders are then able to exercise their default and
enforcement rights and remedies against all or a material portion of the
Collateral.

c. Restriction on Payments. Notwithstanding any provision of the Second Lien
Loan Documents to the contrary, and in addition to any other limitations set
forth herein or therein, at anytime prior to an Insolvency Proceeding, when a
payment default in excess of the Monetary Threshold Amount has occurred and is
continuing under the First Lien Loan Documents and there is not Availability (as
defined in the First Lien Credit Agreement (as in effect on the date hereof))
(due to termination of Commitments or otherwise) in an amount equal to or
greater than the amount required to reduce such payment default to an amount
less than the Monetary Threshold Amount, the First Lien Agent shall provide
written notice thereof to the Second Lien Agent, and thereafter until such time
as such payment default is no longer in excess of the Monetary Threshold Amount
or Availability is equal to or greater than the amount required to reduce such
payment default to an amount less than the Monetary Threshold Amount, no payment
(whether made in cash, securities or other property or by setoff) of interest
(other than interest paid in kind) or voluntary prepayments of principal in
respect of the Second Lien Indebtedness shall be made or received. Each failure
of the Borrower or a Guarantor to make a payment of principal or interest or a
fee or other amount due under the First Lien Loan Documents shall constitute a
separate payment default, provided, that notwithstanding the foregoing, all
payment defaults under the First Lien Loan Documents existing at the time that a
payment permitted hereunder with respect to the Second Lien Indebtedness is due
and payable shall constitute a single payment default. For the avoidance of
doubt, the parties hereto hereby agree that (i) this Section 2.c shall not be
applicable during an Insolvency Proceeding and (ii) any failure to make a
payment in respect of the Second Lien



--------------------------------------------------------------------------------

Indebtedness as a result of this Section 2.c shall constitute a Second Lien
Default and the Second Lien Agent and the Second Lien Lenders may thereafter
Exercise Any Secured Creditor Remedies after the applicable Standstill Period in
accordance with Section 2.b.

d. Foreclosure Proceedings. Section 2.b shall not be construed to in any way
limit or impair the right of: (i) any Lender to bid for or purchase Collateral
at any private or judicial foreclosure or sale upon such Collateral initiated by
either Agent or any Lender; provided that such bid may not include a “credit
bid” in respect of any Second Lien Indebtedness unless in connection with such
bid there is cash sufficient to cause the Discharge of Priority First Lien
Indebtedness, (ii) Second Lien Agent and the Second Lien Lenders to join (but
not control) any private or judicial foreclosure or sale proceeding, or other
judicial lien enforcement proceeding, with respect to the Collateral initiated
by First Lien Agent or any First Lien Lender, to the extent that any such action
could not reasonably be expected to restrain, hinder, limit, delay or otherwise
interfere with the Exercise of Secured Creditor Remedies by First Lien Agent or
First Lien Lenders, and (iii) Second Lien Agent and the Second Lien Lenders to
receive payments in accordance with the terms of this Agreement from the
Proceeds of the collection, sale or other disposition of the Collateral in
accordance with the other terms of this Agreement.

e. Release of Liens.

(1) In the event of any private or public sale or other disposition of all or
any portion of the Collateral by First Lien Agent after the occurrence and
during the continuance of a First Lien Default (and prior to the date upon which
the Discharge of Priority First Lien Indebtedness shall have occurred) in
connection with (x) the liquidation by First Lien Agent of all or a material
portion of the Collateral and the collection by First Lien Agent of the First
Lien Indebtedness through the sale or other disposition of such Collateral or
(y) any other disposition of Collateral so long as (A) such disposition is
permitted under the First Lien Credit Agreement and the Second Lien Credit
Agreement, in each case as in effect on the date hereof, or (B) such disposition
is permitted by the First Lien Lenders and all dispositions under this clause
(B) generate proceeds not exceeding $10,000,000 in the aggregate and such
proceeds are applied to repay the First Lien Indebtedness and Second Lien
Indebtedness in accordance with the terms of the First Lien Credit Agreement and
the Second Lien Credit Agreement, each as in effect on the date hereof (any such
sale or other disposition, a “First Lien Lender Sale”), Second Lien Agent agrees
that such First Lien Lender Sale will be free and clear of the Liens securing
the Second Lien Indebtedness (and, if the First Lien Lender Sale includes Equity
Interests in any Obligor, Second Lien Agent further agrees to release the
entities whose Equity Interests are sold from all Second Lien Indebtedness);
provided that (x) First Lien Agent and the First Lien Lenders also release their
Liens on such Collateral (and, if the First Lien Lender Sale includes Equity
Interests in any Obligor, releases the entities whose Equity Interests are sold
from all First Lien Indebtedness), and (y) the Proceeds of any such First Lien
Lender Sale are applied in accordance with Section 7.b.

(2) Second Lien Agent agrees that, in connection with any First Lien Lender Sale
meeting the conditions set forth in Section 2.e(1) above, upon the prior written
request of First Lien Agent (which request shall specify the proposed terms of
the sale and the type and amount of consideration to be received in connection
therewith), it will execute or file any and



--------------------------------------------------------------------------------

all Lien releases or other documents reasonably requested by First Lien Agent in
connection therewith; provided, that (x) in the case of a First Lien Lender
Sale, no such release documents shall be delivered to any Obligor, (y) no such
release documents shall be delivered more than 5 Business Days prior to the
anticipated closing date of such sale or disposition, and (z) the effectiveness
of any such release or termination by Second Lien Agent shall be subject to the
sale or other disposition of the Collateral described in such request on the
terms described in such request or on substantially similar terms and shall
lapse in the event such sale or other disposition does not occur within 10 days
of the anticipated closing date (at which time First Lien Agent or the Obligors,
as the case may be, shall promptly return all release documents to Second Lien
Agent). Subject to the proviso in the immediately preceding sentence, in the
event that Second Lien Agent fails to so execute or file any such Lien releases
or other documents within 5 Business Days after receipt of written request from
First Lien Agent, First Lien Agent is hereby irrevocably authorized to execute
or file such Lien releases and other documents.

f. Waiver of Right to Contest First Lien Indebtedness. Second Lien Agent agrees
that it and the Second Lien Lenders shall not, and hereby waives any right to,
take any action to contest or challenge (or assist or support any other Person
in contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of First Lien Agent in any
Collateral, or the validity, priority, enforceability or allowance of any of the
claims of First Lien Agent or any holder of First Lien Indebtedness against any
Obligor. Second Lien Agent agrees that neither it nor the Second Lien Lenders
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by First Lien Agent under the First Lien Loan Documents,
including any public or private sale, lease, exchange, transfer, or other
disposition of any Collateral, whether by foreclosure or otherwise, in any case
to the extent permitted under this Agreement and applicable law. Second Lien
Agent hereby waives any and all rights it and the Second Lien Lenders may have
as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which First Lien Agent seeks to enforce the Liens
in any Collateral so long as First Lien Agent acts in accordance with the terms
of this Agreement and applicable law.

g. Waiver of Right to Contest Second Lien Indebtedness. First Lien Agent agrees
that it shall not, and hereby waives any right to, take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority (except to the extent expressly
provided by this Agreement), enforceability, or perfection of the Liens of
Second Lien Agent in any Collateral, or the validity, priority (except to the
extent expressly provided by this Agreement), enforceability or allowance of any
of the claims of Second Lien Agent or any holder of Second Lien Indebtedness
against any Obligor. First Lien Agent agrees that it will not take any action
that would, in any material respect, interfere with any Exercise of Secured
Creditor Remedies undertaken by Second Lien Agent under the Second Lien Loan
Documents, including any public or private sale, lease, exchange, transfer, or
other disposition of any Collateral, whether by foreclosure or otherwise, in any
case to the extent permitted under this Agreement and applicable law. First Lien
Agent hereby waives any and all rights it and the First Lien Lenders may have as
a secured creditor or otherwise to contest, protest, object to, or interfere
with the manner in which Second Lien Agent seeks to enforce the Liens in any
Collateral so long as Second Lien Agent acts in accordance with the terms of
this Agreement and applicable law.



--------------------------------------------------------------------------------

h. Acknowledgement of Liens. Second Lien Agent acknowledges and agrees that
First Lien Agent, for the benefit of itself and the First Lien Lenders, has been
granted Liens upon all of the Collateral in which Second Lien Agent has been
granted Liens and Second Lien Agent hereby consents thereto. First Lien Agent
acknowledges and agrees that Second Lien Agent has been granted Liens upon all
of the Collateral in which First Lien Agent has been granted Liens and First
Lien Agent hereby consents thereto. The subordination of Liens by Second Lien
Agent in favor of First Lien Agent and the First Lien Lenders shall not be
deemed to subordinate Second Lien Agent’s Liens to the Liens of any other Person
that is not a holder of First Lien Indebtedness. So long as the Discharge of
First Lien Priority Indebtedness has not occurred, (i) Second Lien Agent and
each Second Lien Lender agrees that it shall not acquire or hold any Lien on any
asset or property to secure any Second Lien Indebtedness unless a Lien on such
asset or property to secure the First Lien Indebtedness has been offered to be
granted, and granted if accepted, and (ii) First Lien Agent and each First Lien
Lender agrees that it shall not acquire or hold any Lien on any asset or
property to secure any First Lien Indebtedness unless a Lien on such asset or
property to secure the Second Lien Indebtedness has been offered to be granted,
and granted if accepted.

i. Agent for Perfection. First Lien Agent and Second Lien Agent each agree to
hold all Control Collateral and Cash Collateral, as applicable, in their
respective possession, custody, or control (or in the possession, custody, or
control of agents or bailees for either) as a non-fiduciary agent for the other
solely for the purpose of perfecting the security interest granted to each in
such Control Collateral or Cash Collateral subject to the terms and conditions
of this Section 2.i. None of First Lien Agent or the First Lien Lenders or
Second Lien Agent or the Second Lien Lenders, as applicable, shall have any
obligation whatsoever to the others to assure that the Control Collateral is
genuine or owned by any Obligor or any other Person or to preserve their
respective rights or benefits or those of any Person. The duties or
responsibilities of First Lien Agent and Second Lien Agent under this
Section 2.i are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral as a non-fiduciary agent for the
other for purposes of perfecting the Lien held by Second Lien Agent or First
Lien Agent, as applicable. First Lien Agent is not and shall not be deemed to be
a fiduciary of any kind for Second Lien Agent or any other Person. Second Lien
Agent is not and shall not be deemed to be a fiduciary of any kind for First
Lien Agent or any other Person.

j. When Discharge of Priority First Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority First Lien
Indebtedness, then a Discharge of Priority First Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority First Lien Indebtedness
shall be treated as Priority First Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and First Lien Agent under the First Lien Loan
Documents effecting such Refinancing shall be First Lien Agent for all purposes
of this Agreement, provided that, the First Lien Agent under such First Lien
Loan Documents shall agree (in a writing addressed to Second Lien Agent for the
benefit of itself and the Second Lien Lenders) to be bound by the terms of this
Agreement.



--------------------------------------------------------------------------------

k. When Discharge of Priority Second Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority Second Lien
Indebtedness, then a Discharge of Priority Second Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority Second Lien Indebtedness
shall be treated as Priority Second Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and Second Lien Agent under the Second Lien Loan
Documents effecting such Refinancing shall be Second Lien Agent for all purposes
of this Agreement; provided that, Second Lien Agent under such Second Lien Loan
Documents shall agree (in a writing addressed to First Lien Agent for the
benefit of itself and the First Lien Lenders) to be bound by the terms of this
Agreement.

3. Insolvency Proceedings.

a. Continuing Priority. This Agreement shall be applicable both before and after
the filing or commencement of any Insolvency Proceeding in respect of any
Obligor and all converted or succeeding cases or proceedings in respect thereof.
The relative rights of the Agents and the Lenders in or to any distributions
from or in respect of any Collateral or Proceeds of Collateral, shall continue
after the filing or commencement of any such Insolvency Proceeding on the same
basis as prior to the date of the filing or commencement of such Insolvency
Proceeding, subject to any court order approving the financing of, or use of
Cash Collateral by, any Obligor as debtor-in-possession. Second Lien Agent
acknowledges and agrees that, in the event of a distribution of any notes or
other debt securities under a plan of reorganization, compromise or arrangement,
or a proposal under any Insolvency Proceeding in respect of any Obligor (such
notes or other debt securities, “Reorganization Debt Securities”) to each of
(i) First Lien Agent or the First Lien Lenders and (ii) Second Lien Agent or the
Second Lien Lenders, any Lien securing such Reorganization Debt Securities
received by Second Lien Agent or the Second Lien Lenders shall be subordinated
to any Lien securing the Reorganization Debt Securities received by First Lien
Agent or the First Lien Lenders to the same extent that the Liens securing the
Second Lien Indebtedness are subordinated to the Liens securing First Lien
Indebtedness pursuant to the terms of this Agreement.

b. Proof of Claim. Subject to the restrictions set forth in this Agreement, in
the event of any Insolvency Proceeding in respect of any Obligor or any property
of any Obligor, Second Lien Agent shall retain the right to vote with respect to
the Second Lien Indebtedness. If Second Lien Agent or any Second Lien Lender
does not file a legally sufficient claim or proof of debt or other document or
amendment thereof in the form required in such Insolvency Proceeding prior to 5
days before the expiration of time to file such claim or other document or
amendment thereof, then First Lien Agent shall have the right (but not the
obligation) in any such Insolvency Proceeding, and Second Lien Agent hereby
irrevocably appoints First Lien Agent as Second Lien Agent’s and Second Lien
Lenders’ lawful attorney in fact, to file and prove all claims therefor.



--------------------------------------------------------------------------------

c. Reinstatement. If First Lien Agent, any First Lien Lender or any other holder
of any First Lien Indebtedness is required in any Insolvency Proceeding in
respect of any Obligor or otherwise to turn over or otherwise pay any amount (a
“Recovery”) to the estate or to any creditor or representative of an Obligor or
any other Person, then the First Lien Indebtedness shall be reinstated to the
extent of such Recovery. If Second Lien Agent, any Second Lien Lender or any
other holder of any Second Lien Indebtedness is required in any Insolvency
Proceeding in respect of any Obligor or otherwise to turn over or otherwise pay
a Recovery to the estate or to any creditor or representative of an Obligor or
any other Person, then the Second Lien Indebtedness shall be reinstated to the
extent of such Recovery. If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties hereto from such date of
reinstatement and to the extent the Priority First Lien Indebtedness or the
Priority Second Lien Indebtedness, as the case may be, was decreased in
connection with the payment which gave rise to the Recovery, then the Priority
First Lien Indebtedness or the Priority Second Lien Indebtedness, as the case
may be, shall be increased by the amount of such Recovery. All rights,
interests, agreements, and obligations of First Lien Agent, the First Lien
Lenders and Second Lien Agent and the Second Lien Lenders under this Agreement
shall remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of any
Insolvency Proceeding in respect of any Obligor by or against any Obligor or any
other Person and irrespective of any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Obligor or any other
Person in respect of the First Lien Indebtedness or the Second Lien
Indebtedness, as the case may be. No priority or right of First Lien Agent, the
First Lien Lenders, any other holder of First Lien Indebtedness, Second Lien
Agent, the Second Lien Lenders or any other holder of the Second Lien
Indebtedness shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Obligor or any other Person or by the
noncompliance by any Person with the terms, provisions, or covenants of the
First Lien Loan Documents or the Second Lien Loan Documents, regardless of any
knowledge thereof which First Lien Agent, the First Lien Lenders, any holder of
First Lien Indebtedness, Second Lien Agent, the Second Lien Lenders or any
holder of Second Lien Indebtedness may have.

d. DIP Financing. If any Obligor shall be subject to any Insolvency Proceeding
and First Lien Agent or First Lien Lenders shall desire, prior to the Discharge
of Priority First Lien Indebtedness, to permit the use of Cash Collateral or to
provide any such Obligor financing (collectively, “DIP Financing”) under
Section 363 or Section 364 of the Bankruptcy Code, to be secured by all or any
portion of the Collateral, then Second Lien Agent agrees that, so long as
(i) the aggregate principal amount of Indebtedness incurred pursuant to such DIP
Financing, together with the aggregate principal amount of all other outstanding
First Lien Indebtedness, would not exceed the Maximum Priority First Lien Loan
Amount at such time, (ii) Second Lien Agent retains a Lien on the Collateral
(including Proceeds thereof arising after the commencement of such proceeding)
with the same priority as existed prior to the commencement of such Insolvency
Proceeding under applicable law (an “Adequate Protection Lien”), (iii) Second
Lien Agent receives a replacement lien (a “Permitted Replacement Lien”) on
assets arising after the commencement of such Insolvency Proceeding, to the same
extent granted to First Lien Agent, with the same priority as existed with
respect to Collateral that existed prior to the commencement of such Insolvency
Proceeding, (iv) such use



--------------------------------------------------------------------------------

of Cash Collateral or DIP Financing is subject to the terms of this Agreement,
(v) the DIP Financing does not compel any Obligor to seek confirmation of a
specific plan of reorganization, and (vi) the DIP Financing documentation does
not expressly require the liquidation of the Collateral prior to a default under
the DIP Financing documentation, it will raise no objection to such DIP
Financing. Second Lien Agent hereby agrees that its Liens (including, without
limitation, all Adequate Protection Liens and Permitted Replacement Liens) in
the Collateral shall be subordinated to the Liens securing such DIP Financing
(and all obligations relating thereto) to the same extent and upon the same
terms and conditions specified in this Agreement for the subordination of Second
Lien Agent’s and the Second Lien Lenders’ Liens in the Collateral securing the
Second Lien Indebtedness to the First Lien Agent’s and the First Lien Lenders’
Liens in the Collateral securing the Priority First Lien Indebtedness.

e. Alternative DIP Financings. Nothing in this Agreement shall limit the rights
of any Lender to object to post-petition financing, or financing arising after
the commencement of an Insolvency Proceeding in respect of any Obligor, or the
use of Cash Collateral to the extent provided on terms other than those set
forth in Section 3.d.

f. Junior DIP Financing. Nothing in Agreement shall be deemed to waive any
rights of the Second Lien Creditors to propose any junior DIP Financing so long
as (i) the First Lien Agent has provided written notice to the Second Lien Agent
that each First Lien Lenders has declined to provide any DIP Financing or
(ii) by the time of the first day hearing, no First Lien Lender has proposed any
DIP Financing that satisfies the requirement of Section 3(d) above; provided
that (A) the aggregate principal amount of loans and letter of credit
accommodations outstanding or available under any such DIP Financing, together
with the outstanding principal amount of the pre-petition Second Lien
Obligations, does not exceed $120,000,000, (B) such DIP Financing does not
require any Obligor to propose a specific plan of reorganization (it being
understood that the inclusion in such DIP Financing of termination events or
milestones that involve the proposal after initial funding under the DIP
Financing of a plan of reorganization acceptable to the lenders under such DIP
Financing is not such a requirement) and (C) such DIP Financing does not
expressly require the sale, liquidation or disposition of all or any material
portion of the Collateral prior to a default under the DIP Financing.

g. Other Waivers by Second Lien Agent. Until the Discharge of Priority First
Lien Indebtedness has occurred, Second Lien Agent agrees that it shall not
without First Lien Agent’s written consent to the contrary, (1) seek relief from
the automatic stay of Section 362 of the Bankruptcy Code, any stay arising by
way of court order, automatic or otherwise, or any other stay in any Insolvency
Proceeding in respect of any Obligor (in all instances, a “Stay”) in respect of
any portion of the Collateral on which First Lien Agent then has a Lien,
(2) take any action or vote in any way so as to directly or indirectly challenge
or contest (A) the validity or the enforceability of the First Lien Credit
Agreement, the other First Lien Loan Documents or the Liens granted to First
Lien Agent or the First Lien Lenders with respect to the First Lien
Indebtedness, (B) the rights and duties of First Lien Agent or the First Lien
Lenders established in the First Lien Credit Agreement or any other First Lien
Loan Document, or (C) any request by the First Lien Agent or any First Lien
Lender with respect to adequate protection or similar relief, (3) seek or
request any adequate protection or similar relief, other



--------------------------------------------------------------------------------

than (A) payment of interest on, and expenses with respect to, the Second Lien
Indebtedness during the pendency of an Insolvency Proceeding so long as (x) in
the case of interest, the rate of interest so requested by Second Lien Agent and
the Second Lien Lenders does not exceed the default rate of interest applicable
to the Second Lien Indebtedness immediately prior to the commencement of such
Insolvency Proceeding and (y) the First Lien Agent and First Lien Lenders are
receiving payments of interest on, and expenses with respect to, the First Lien
Indebtedness during the pendency of such Insolvency Proceeding (“Permitted
Interest and Expense Payments”), (B) Adequate Protection Liens and Permitted
Replacement Liens, and (C) priority administrative expense claim status with
respect to the Second Lien Indebtedness (“Priority Status”) which is and shall
be subordinated to the priority status of the First Lien Agent and the First
Lien Lenders, and otherwise subject to this Agreement to the extent applicable,
(4) in the event that First Lien Agent obtains relief from any Stay to Exercise
Any Secured Creditor Remedies and First Lien Agent has commenced and is
diligently pursuing in good faith actions to consummate a sale of all or any
material portion of the Collateral in accordance with Section 363 or 365 of the
Bankruptcy Code, or in accordance with a court order made within an Insolvency
Proceeding, seek, or support any request, to dismiss or set aside any Insolvency
Proceeding or to convert an Insolvency Proceeding commenced under chapter 11 of
the Bankruptcy Code to a case or proceeding under chapter 7 of the Bankruptcy
Code, (5) in the event that First Lien Agent obtains relief from a Stay in order
to Exercise Any Secured Creditor Remedies and First Lien Agent has commenced and
is diligently pursuing in good faith actions to consummate a sale of all or any
material portion of the Collateral in accordance with Section 363 or 365 of the
Bankruptcy Code, or in accordance with a court order made within an Insolvency
Proceeding, seek the appointment of a trustee or examiner with expanded powers
for the subject Obligor, or (6) object to any sale of all or any portion of the
Collateral or any related bidding procedures in accordance with Sections 363 or
365 of the Bankruptcy Code, or in accordance with a court order made within an
Insolvency Proceeding, other than (A) any objection that an unsecured creditor
could assert in its capacity as an unsecured creditor in accordance with the
terms of Section 3(j) below, (B) if First Lien Agent or any First Lien Lender
objects to any such sale, (C) any objection to preserve its rights in and to any
proceeds received from such sale in excess of any amount necessary to pay in
full in cash the Priority First Lien Indebtedness, or (D) any such sale that is
to any Borrower or an Affiliate of any Borrower.

h. Other Waivers by First Lien Agent. Until the Discharge of Priority Second
Lien Indebtedness has occurred, First Lien Agent agrees that it shall not
without Second Lien Agent’s written consent to the contrary, take any action or
vote in any way so as to directly or indirectly challenge or contest (A) the
validity or the enforceability of the Second Lien Credit Agreement, the other
Second Lien Loan Documents or the Liens granted to Second Lien Agent and the
Second Lien Lenders with respect to the Second Lien Indebtedness, or (B) the
rights and duties of Second Lien Agent and the Second Lien Lenders established
in the Second Lien Credit Agreement or any other Second Lien Loan Document to
the extent such rights and duties are not and/or have not been exercised in
contravention of this Agreement.

i. Rights of Second Lien Agent and Second Lien Lenders to Adequate Protection.
First Lien Agent agrees that it will raise no objection to a request for
adequate protection, or similar relief, by Second Lien Agent and the Second Lien
Lenders in the form of (i) Adequate Protection Liens and Permitted Replacement
Liens or (ii) Priority Status;



--------------------------------------------------------------------------------

provided, however, that that absence of objection shall not preclude the First
Lien Agent or the First Lien Lenders from objecting to confirmation of any
subsequent plan of reorganization (on grounds other than with respect to the
prior provision of adequate protection). Furthermore, in the event that any
Second Lien Lender actually receives any post-petition interest and/or adequate
protection payments in any Insolvency Proceeding (other than as specifically
permitted under this Section 3), the same shall be held in trust and promptly
paid over to the First Lien Agent, for the benefit of the First Lien Lenders, in
the same form as received, with any necessary endorsements, to be held and/or
applied by First Lien Agent in accordance with the terms of the First Lien
Documents until Discharge of First Lien Indebtedness before any of the same
shall be made to one or more of the Second Lien Lenders.

j. Rights as an Unsecured Creditor; Voting Rights Preserved. In any Insolvency
Proceeding, the Second Lien Agent may take any action, file any pleading, appear
in any proceeding and exercise any rights and remedies to the extent that such
action, filing, appearance or exercise could be made by a creditor of the
Obligors whose claims were not secured by a Lien on the Collateral, in each case
in a manner not inconsistent with the express terms of this Agreement. In any
Insolvency Proceeding, the First Lien Creditors may take any action, file any
pleading, appear in any proceeding and exercise any rights and remedies to the
extent that such action, filing, appearance or exercise could be made by a
creditor of the Obligors whose claims were not secured by a Lien on the
Collateral in each case in a manner not inconsistent with the express terms of
this Agreement. Second Lien Agent retains any rights which it may have in any
Insolvency Proceeding to vote for or against, to file any pleading with respect
thereto, or to assert any objections to, any proposed plan of reorganization
(including any request for termination or extension of exclusivity and any
disclosure statement related thereto), not otherwise inconsistent with the
provisions of this Agreement.

4. Modifications of Indebtedness.

a. First Lien Indebtedness. All First Lien Indebtedness at any time incurred by
any Obligor shall be deemed to have been incurred, and all First Lien
Indebtedness held by any First Lien Lender or other holder of First Lien
Indebtedness shall be deemed to have been extended, acquired or obtained, as
applicable, in reliance upon this Agreement, and, to the extent not otherwise
required herein, Second Lien Agent hereby waives (i) notice of acceptance, or
proof of reliance, by First Lien Agent, the First Lien Lenders or any other
holder of First Lien Indebtedness of this Agreement, and (ii) notice of the
existence, renewal, extension, accrual, creation, or non-payment of all or any
part of the First Lien Indebtedness. Nothing contained in this Agreement shall
preclude First Lien Agent, First Lien Lenders or any holder of First Lien
Indebtedness from discontinuing the extension of credit to any Obligor (whether
under the First Lien Credit Agreement or otherwise). Second Lien Agent, on
behalf of itself and the Second Lien Lenders, hereby agrees that First Lien
Agent shall have the right, at any time and from time to time, in its sole
discretion without the consent of or notice to Second Lien Agent or any Second
Lien Lender (except to the extent such notice or consent is required pursuant to
the express provisions of this Agreement), and without incurring any liability
to Second Lien Agent or any Second Lien Lender, to amend, restate, waive,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify (collectively, any “First Lien Modification”) the First Lien Loan
Documents, in any manner



--------------------------------------------------------------------------------

whatsoever, including any renewals, extensions or shortening of time of payments
(even if such shortening causes any First Lien Indebtedness to be due on demand
or otherwise), and Second Lien Agent, on behalf of itself and the Second Lien
Lenders, consents and agrees to any such First Lien Modification; provided that
First Lien Agent and the First Lien Lenders shall obtain the prior written
consent of Second Lien Agent to any First Lien Modification that (i) changes
(including a waiver of) the amount of any scheduled principal payment or any
mandatory principal prepayment or extends the date for payment of any scheduled
principal payment or any mandatory principal prepayment, including any First
Lien Modifications in respect of Section 2.07 of the First Lien Credit
Agreement, provided, that First Lien Agent may change to an earlier date the
Maturity Date (as defined in the Original First Lien Credit Agreement) and/or
may make modifications to Section 2.07 of the First Lien Credit Agreement that
are immaterial and have no adverse effect on the Obligors, Second Lien Agent or
any Second Lien Lender, (ii) increases the applicable interest rate margin or
yield with respect to any category of the First Lien Indebtedness in the
aggregate by greater than 2 percentage points calculated at the time of such
increase on an average per annum basis for the remaining term of such First Lien
Indebtedness (excluding the imposition of the default rate of interest in effect
under the Original First Lien Loan Documents but including any amendment fees or
other additional fees), (iii) modifies any existing covenant, representation,
warranty or event of default or adds any new covenant, representation, warranty,
or event of default which, in either case, specifically restricts one or more
Obligors from making payments under the Second Lien Loan Documents or incurring
Indebtedness under the Second Lien Loan Documents which payments or Indebtedness
would be permitted under the First Lien Documents as in effect on the date
hereof, (iv) extends to a later date the Maturity Date (as defined in the
Original First Lien Credit Agreement), or (v) has the effect of contravening
this Agreement. The foregoing notwithstanding, First Lien Agent and the First
Lien Lenders may increase the principal amount of the First Lien Indebtedness,
without obtaining the consent of Second Lien Agent or any Second Lien Lender, in
accordance with the terms of the Original Second Lien Credit Agreement (subject
to the restrictions set forth herein). Other than the First Lien Modifications
set forth in the initial proviso to this Section 4.a., Second Lien Agent waives
notice of any such First Lien Modification, and agrees that no such First Lien
Modification shall affect, release, or impair the subordination or any other
obligations of Second Lien Agent or any Second Lien Lender contained herein.

b. Second Lien Indebtedness. All Second Lien Indebtedness at any time incurred
by any Obligor shall be deemed to have been incurred, and all Second Lien
Indebtedness held by any Second Lien Lender or other holder of Second Lien
Indebtedness shall be deemed to have been extended, acquired or obtained, as
applicable, in reliance upon this Agreement, and, to the extent not otherwise
required herein, First Lien Agent hereby waives (i) notice of acceptance, or
proof of reliance, by Second Lien Agent, the Second Lien Lenders or any other
holder of Second Lien Indebtedness of this Agreement, and (ii) notice of the
existence, renewal, extension, accrual, creation, or non-payment of all or any
part of the Second Lien Indebtedness. Nothing contained in this Agreement shall
preclude Second Lien Agent, Second Lien Lenders or any holder of Second Lien
Indebtedness from discontinuing the extension of credit to any Obligor (whether
under the Second Lien Credit Agreement or otherwise). First Lien Agent, on
behalf of itself and the First Lien Lenders, hereby agrees that Second Lien
Agent shall have the right, at any time and from time to time, in its sole
discretion without the consent of or notice to First Lien Agent or any First
Lien Lender (except to the



--------------------------------------------------------------------------------

extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to First Lien Agent or any
First Lien Lender to amend, waive, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify (collectively, any “Second
Lien Modification”) the Second Lien Loan Documents, in any manner whatsoever,
including any renewals or extensions of time of payments and First Lien Agent,
on behalf of itself and the First Lien Lenders, consents and agrees to any such
Second Lien Modification; provided that Second Lien Agent and the Second Lien
Lenders shall obtain the prior written consent of First Lien Agent to any Second
Lien Modification that: (i) requires that any payment be made earlier than the
date originally scheduled for such payment or changes (including a waiver of)
the amount of any mandatory principal prepayment, including any Second Lien
Modifications in respect of Section 2.07 of the Second Lien Credit Agreement,
provided, that Second Lien Agent may make modifications to Section 2.07 of the
Second Lien Credit Agreement that are immaterial and have no adverse effect on
the Obligors, First Lien Agent or any First Lien Lender, (ii) increases the
applicable cash interest rate margin or yield with respect to any category of
the Second Lien Indebtedness in the aggregate by greater than 2 percentage
points calculated at the time of such increase on an average per annum basis for
the remaining term of such Second Lien Indebtedness (excluding the imposition of
the default rate of interest in effect under the Original Second Lien Loan
Documents but including any amendment fees or other additional fees),
(iii) modifies any existing covenant, representation, warranty or event of
default or adds any new covenant, representation, warranty, or event of default
which, in either case, specifically restricts one or more Obligors from making
payments under the First Lien Loan Documents or incurring Indebtedness under the
First Lien Loan Documents which payments or Indebtedness would be permitted
under the Second Lien Documents as in effect on the date hereof or changes the
priority in the application of any payments to First Lien Lenders, (iv) changes
to an earlier date the Maturity Date (as defined in the Original Second Lien
Credit Agreement) or (v) has the effect of contravening this Agreement. The
foregoing notwithstanding, Second Lien Agent and the Second Lien Lenders may
increase the principal amount of the Second Lien Indebtedness, without obtaining
the consent of First Lien Agent or any First Lien Lender, in accordance with the
terms of the Original First Lien Credit Agreement (subject to the restrictions
set forth herein). Other than the Second Lien Modifications set forth in the
initial proviso to this Section 4.b., First Lien Agent waives notice of any such
Second Lien Modification, and agrees that no such Second Lien Modification shall
affect, release, or impair any of the obligations of First Lien Agent contained
herein.

c. Notice of Acceptance and Other Waivers.

(1) To the fullest extent permitted by applicable law, Second Lien Agent hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the First Lien Credit Agreement,
or the creation or existence of any First Lien Indebtedness; (iii) notice of the
amount of the First Lien Indebtedness; (iv) notice of any adverse change in the
financial condition of any Obligor or of any other fact that might increase such
Second Lien Agent’s or any Second Lien Lenders’ risk hereunder; (v) notice of
presentment for payment, demand, or protest, and notice thereof as to any
instrument among the First Lien Loan Documents; (vi) notice of any Default or
Event of Default (under and as defined in the First Lien Credit Agreement) or
otherwise relating to the First Lien Indebtedness; and (vii) all other notices
(except if such notice is specifically required



--------------------------------------------------------------------------------

to be given to Second Lien Agent under this Agreement) and demands to which
Second Lien Agent or any Second Lien Lender might otherwise be entitled. To the
fullest extent permitted by applicable law, First Lien Agent hereby waives:
(i) notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Second Lien Credit Agreement, or the
creation or existence of any Second Lien Indebtedness; (iii) notice of the
amount of the Second Lien Indebtedness; (iv) notice of any adverse change in the
financial condition of any Obligor or of any other fact that might increase such
First Lien Agent’s or any First Lien Lender’s risk hereunder; (v) notice of
presentment for payment, demand, or protest, and notice thereof as to any
instrument among the Second Lien Loan Documents; (vi) notice of any Default or
Event of Default (under and as defined in the Second Lien Credit Agreement) or
otherwise relating to the Second Lien Indebtedness; and (vii) all other notices
(except if such notice is specifically required to be given to First Lien Agent
under this Agreement) and demands to which First Lien Agent might otherwise be
entitled.

(2) To the fullest extent permitted by applicable law, Second Lien Agent waives
the right by statute or otherwise to require First Lien Agent, any First Lien
Lender or any holder of First Lien Indebtedness to institute suit against any
Obligor or to exhaust any rights and remedies which any First Lien Agent, any
First Lien Lender or any holder of First Lien Indebtedness has or may have
against any Obligor. Second Lien Agent further waives any defense arising by
reason of any disability or other defense (other than the defense that the
Discharge of First Lien Indebtedness has occurred (subject to the provisions of
Section 3.c)) of any Obligor or by reason of the cessation from any cause
whatsoever of the liability of such Obligor in respect thereof. To the fullest
extent permitted by applicable law, First Lien Agent waives the right by statute
or otherwise to require Second Lien Agent, any Second Lien Lender or any holder
of Second Lien Indebtedness to institute suit against any Obligor or to exhaust
any rights and remedies which any Second Lien Agent, any Second Lien Lender or
any holder of Second Lien Indebtedness has or may have against any Obligor.
First Lien Agent further waives any defense arising by reason of any disability
or other defense (other than the defense that the Discharge of Second Lien
Indebtedness has occurred (subject to the provisions of Section 3.c)) of any
Obligor or by reason of the cessation from any cause whatsoever of the liability
of such Obligor in respect thereof.

(3) To the fullest extent permitted by applicable law, Second Lien Agent hereby
waives: (i) any rights to assert against First Lien Agent, the First Lien
Lenders or any other holder of First Lien Indebtedness any defense (legal or
equitable), set-off, counterclaim, or claim which such Second Lien Agent may now
or at any time hereafter have against any Obligor; (ii) except as otherwise set
forth in this Agreement, any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of any First Lien
Indebtedness, any Second Lien Indebtedness or any security for either; and
(iii) the benefit of any statute of limitations affecting Second Lien Agent’s
obligations hereunder or the enforcement thereof, and any act which shall defer
or delay the operation of any statute of limitations applicable to the First
Lien Indebtedness shall similarly operate to defer or delay the operation of
such statute of limitations applicable to such Second Lien Agent’s obligations
hereunder. To the fullest extent permitted by applicable law, First Lien Agent
hereby waives: (i) any rights to assert against Second Lien Agent, the Second
Lien Lenders or any other holder of Second Lien Indebtedness any defense (legal
or equitable), set-off, counterclaim, or claim which such First Lien Agent may
now or at



--------------------------------------------------------------------------------

any time hereafter have against any Obligor; (ii) except as otherwise set forth
in this Agreement, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of any Second Lien
Indebtedness, any First Lien Indebtedness or any security for either; and
(iii) the benefit of any statute of limitations affecting First Lien Agent’s
obligations hereunder or the enforcement thereof, and any act which shall defer
or delay the operation of any statute of limitations applicable to the Second
Lien Indebtedness shall similarly operate to defer or delay the operation of
such statute of limitations applicable to such First Lien Agent’s obligations
hereunder.

(4) Until such time as the Discharge of Priority First Lien Indebtedness shall
have occurred, Second Lien Agent hereby postpones any right of subrogation
Second Lien Agent or any Second Lien Lender has or may have as against any
Obligor with respect to any First Lien Indebtedness.

(5) None of First Lien Agent, any First Lien Lender or any other holder of First
Lien Indebtedness or any of their respective affiliates, directors, officers,
employees, or agents shall be liable to the Second Lien Agent or the Second Lien
Lenders for failure to demand, collect, or realize upon any of the Collateral or
any Proceeds or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof. If First Lien Agent or any First Lien Lender honors (or fails to honor)
a request by Borrower for an extension of credit pursuant to the First Lien
Credit Agreement or any of the other First Lien Loan Documents, whether First
Lien Agent or any First Lien Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
the Second Lien Loan Documents or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if First Lien Agent or any First Lien Lender otherwise should
exercise any of its contractual rights or remedies under the First Lien Loan
Documents (subject to the express terms and conditions hereof), neither First
Lien Agent nor any First Lien Lender shall have any liability whatsoever to
Second Lien Agent or any Second Lien Lender as a result of such action,
omission, or exercise. As between the First Lien Agent and the First Lien
Lenders, on the one hand, and the Second Lien Agent and the Second Lien Lenders,
on the other hand, the First Lien Agent and First Lien Lenders will be entitled
to manage and supervise their loans and extensions of credit under the First
Lien Loan Documents as First Lien Agent and First Lien Lenders may, in their
sole discretion, deem appropriate, and First Lien Agent, each First Lien Lender
and each other holder of First Lien Indebtedness may manage its loans and
extensions of credit without regard to any rights or interests that Second Lien
Agent or any Second Lien Lender may have in the Collateral or otherwise except
as otherwise expressly set forth in this Agreement. Second Lien Agent agrees
that none of First Lien Agent, any First Lien Lender or any other holder of
First Lien Indebtedness shall incur any liability as a result of a sale, lease,
license, application or other disposition of all or any portion of the
Collateral or any part or Proceeds thereof conducted in accordance with
applicable law and the terms hereof. Subject to the express terms and conditions
of this Agreement, First Lien Agent, each First Lien Lender and each holder of
First Lien Indebtedness may, from time to time, enter into agreements and
settlements with Obligors as it may determine in its sole discretion without
impairing any of the subordinations, priorities, rights or obligations of the
parties under this Agreement, including substituting Collateral,



--------------------------------------------------------------------------------

releasing any Lien and releasing any Obligor. Second Lien Agent waives any and
all rights it may have to require First Lien Agent, any First Lien Lender or any
holder of First Lien Indebtedness to marshal assets, to exercise rights or
remedies in a particular manner, or to forbear from exercising such rights and
remedies in any particular manner or order.

(6) None of Second Lien Agent, any Second Lien Lender or any other holder of
Second Lien Indebtedness or any of their respective affiliates, directors,
officers, employees, or agents shall be liable to the First Lien Agent or the
First Lien Lenders for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof. If Second Lien Agent or any Second Lien Lender honors (or
fails to honor) a request by Borrower for an extension of credit pursuant to the
Second Lien Credit Agreement or any of the other Second Lien Loan Documents,
whether Second Lien Agent or any Second Lien Lender has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of the First Lien Loan Documents or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if Second Lien Agent or any Second Lien Lender
otherwise should exercise any of its contractual rights or remedies under the
Second Lien Loan Documents (subject to the express terms and conditions hereof),
neither Second Lien Agent nor any Second Lien Lender shall have any liability
whatsoever to First Lien Agent or any First Lien Lender as a result of such
action, omission, or exercise. As between the First Lien Agent and the First
Lien Lenders, on the one hand, and the Second Lien Agent and the Second Lien
Lenders, on the other hand, the Second Lien Agent and the Second Lien Lenders
will be entitled to manage and supervise their loans and extensions of credit
under the Second Lien Loan Documents as Second Lien Agent and the Second Lien
Lenders may, in their sole discretion, deem appropriate, and Second Lien Agent,
each Second Lien Lender and each other holder of Second Lien Indebtedness may
manage its loans and extensions of credit without regard to any rights or
interests that First Lien Agent or any First Lien Lender may have in the
Collateral or otherwise except as otherwise expressly set forth in this
Agreement. First Lien Agent agrees that none of Second Lien Agent, any Second
Lien Lender or any other holder of Second Lien Indebtedness shall incur any
liability as a result of a sale, lease, license, application or other
disposition of all or any portion of the Collateral or any part or Proceeds
thereof conducted in accordance with applicable law and the terms hereof.
Subject to the express terms and conditions of this Agreement, Second Lien
Agent, each Second Lien Lender and each holder of Second Lien Indebtedness may,
from time to time, enter into agreements and settlements with Obligors as it may
determine in its sole discretion without impairing any of the subordinations,
priorities, rights or obligations of the parties under this Agreement, including
substituting Collateral, releasing any Lien and releasing any Obligor. First
Lien Agent waives any and all rights it may have to require Second Lien Agent,
any Second Lien Lender or any holder of Second Lien Indebtedness to marshal
assets, to exercise rights or remedies in a particular manner, or to forbear
from exercising such rights and remedies in any particular manner or order.
Subject to the express terms and conditions hereof, nothing contained in this
Agreement shall limit or waive any right that Second Lien Agent and the Second
Lien Lenders have to enforce any of the provisions of the Second Lien Loan
Documents against any Obligor.



--------------------------------------------------------------------------------

d. Voluntary Prepayments. Prior to Discharge of Priority First Lien
Indebtedness, without the prior consent of the First Lien Agent, neither the
Second Lien Agent or any Second Lien Lender will take, demand or receive from
any Obligor (or any Obligor’s subsidiary) any voluntary prepayment of principal
with respect to any Second Lien Indebtedness. For the avoidance of doubt, the
foregoing sentence shall not prohibit or limit any (i) repayment of the Second
Lien Indebtedness in accordance with Section 2.07 of the Second Lien Credit
Agreement or (ii) Refinancing of the Second Lien Indebtedness otherwise
permitted hereunder.

5. Indebtedness Owed Only to Lenders. As of the date of this Agreement, the
entire Second Lien Indebtedness is owing only to the Second Lien Agent and
Second Lien Lenders. As of the date of this Agreement, the entire First Lien
Indebtedness is owing only to the First Lien Agent and the First Lien Lenders.
Each Agent, First Lien Lender, Second Lien Lender, successor, assignee, or other
transferee of any Agent, any of the Second Lien Lenders, or any of the First
Lien Lenders shall be bound by the terms and conditions of this Agreement.

6. Payments Received by Second Lien Agent or the Second Lien Lenders. If at any
time prior to the date upon which the Discharge of Priority First Lien
Indebtedness shall have occurred, Second Lien Agent or any Second Lien Lender
receives any payment or distribution of any kind or character, whether as a
result of an Exercise of Any Secured Creditor Remedies or otherwise, whether in
cash, property or securities, from or of any assets of any Obligor (or any
Obligor’s Subsidiaries), irrespective of whether such payment or distribution
was of Collateral, of Proceeds thereof or of any other assets of such Obligor or
such Subsidiary, in each case, in contravention of the express terms of this
Agreement, Second Lien Agent or such Second Lien Lender shall be deemed to
receive and hold the same in trust as trustee for the benefit of First Lien
Agent and the First Lien Lenders and shall forthwith deliver such payment,
distribution, or proceeds to First Lien Agent in precisely the form received
(except for the endorsement or assignment by Second Lien Agent or such Second
Lien Lender where necessary), for application in accordance with Section 7.b
below to any of the First Lien Indebtedness, whether then due or yet to become
due. In the event of the failure of Second Lien Agent or any Second Lien Lender
to make any such endorsement or assignment to First Lien Agent within 5 Business
Days after receipt of written request therefor from First Lien Agent, First Lien
Agent and any of its officers or agents are hereby irrevocably authorized to
make such endorsement or assignment and Second Lien Agent hereby irrevocably
appoints First Lien Agent as the lawful attorney in fact of Second Lien Agent
and Second Lien Lenders solely for the purpose of enabling First Lien Agent to
make such endorsement or assignment in the name of Second Lien Agent or any
Second Lien Lender.

7. Application of Proceeds.

a. Revolving Nature of First Lien Indebtedness. Second Lien Agent expressly
acknowledges and agrees that (i) the First Lien Credit Agreement contains a
revolving commitment, that in the ordinary course of business First Lien Agent
and the First Lien Lenders will apply payments and make advances thereunder, and
that no application of any Payment Collateral or Cash Collateral in the ordinary
course of business and absent any affirmative enforcement action or remedies by
First Lien Agent or any First Lien Lender to collect or otherwise realize upon
such Payment Collateral or Cash Collateral (such Payment



--------------------------------------------------------------------------------

Collateral or Cash Collateral, “Ordinary Course Collections”) shall constitute
the Exercise of Secured Creditor Remedies under this Agreement; and (ii) all
Ordinary Course Collections received by First Lien Agent may be applied,
reversed, reapplied, credited, or reborrowed, in whole or in part, to the
portion of the First Lien Credit Agreement that is a revolving commitment
without reducing the Maximum Priority First Lien Loan Amount at any time.

b. Application of Proceeds of Collateral. (i) All Collateral and all Proceeds,
received by any of First Lien Agent, First Lien Lenders, Second Lien Agent or
Second Lien Lenders in connection with any Exercise of Secured Creditor
Remedies, (ii) any cash payment or cash distribution consisting of Collateral or
Proceeds received by the Second Lien Agent or the Second Lien Lenders under a
plan of reorganization under any Insolvency Proceeding in respect of an Obligor
and with respect to a pre-petition secured claim of the Second Lien Agent or the
Second Lien Lenders unless such cash payment or cash distribution is made under
a plan of reorganization that is consented to by the affirmative vote of all
secured claims composed of the First Lien Lenders and (iii) all amounts received
by any First Lien Agent, First Lien Lenders, Second Lien Agent or Second Lien
Lenders in connection with the enforcement of the provisions of any
subordination agreement entered into by any Obligor, in each case, shall be
applied:

first, to the payment of costs and expenses of First Lien Agent (and sub-agents
thereof) in connection with such Exercise of Secured Creditor Remedies (to the
extent First Lien Agent’s Exercise of Secured Creditor Remedies is permitted
hereunder),

second, to the payment of the First Lien Indebtedness (other than Excluded First
Lien Indebtedness) in accordance with the First Lien Loan Documents, and in the
case of payment of any revolving credit loans, together with the concurrent
permanent reduction of any revolving credit commitment thereunder in an amount
equal to the amount of such payment,

third, to the payment of costs and expenses of Second Lien Agent (and sub-agents
thereof) in connection with such Exercise of Secured Creditor Remedies (to the
extent Second Lien Agent’s Exercise of Secured Creditor Remedies is permitted
hereunder),

fourth, to the payment of the Second Lien Indebtedness (other than Excluded
Second Lien Indebtedness) in accordance with the Second Lien Loan Documents,

fifth, to the payment of the Excluded First Lien Indebtedness in accordance with
the First Lien Loan Documents, and

sixth, to the payment of the Excluded Second Lien Indebtedness in accordance
with the Second Lien Loan Documents.

8. Second Lien Lender Purchase Option.

a. Upon (i) receipt by Second Lien Agent of a notice (a “Trigger Notice”) by
First Lien Agent of the intent of First Lien Agent and the First Lien Lenders to
(A) accelerate



--------------------------------------------------------------------------------

any First Lien Indebtedness, (B) Exercise Any Secured Creditor Remedies or
(C) request that Second Lien Agent and the Second Lien Lenders release their
Liens on the Collateral pursuant to Section 2.e hereof, (ii) the occurrence of a
payment default under the Second Lien Loan Documents, or (iii) the commencement
of an Insolvency Proceeding with respect to any Obligor, (each, a “Trigger
Event”), Second Lien Agent and the Second Lien Lenders shall have the option,
exercised at any time thereafter so long as such Trigger Event is continuing, by
delivery of notice by Second Lien Agent to First Lien Agent (a “Purchase
Notice”), to purchase all (but not less than all) of the First Lien Indebtedness
(other than the Excluded First Lien Indebtedness) from First Lien Agent and the
First Lien Lenders. The Purchase Notice, if given, shall be irrevocable.

b. First Lien Agent shall deliver to Second Lien Agent any Trigger Notice
referred to in Section 8.a(i) above (i) in the absence of Exigent Circumstances,
not less than 5 Business Days prior to the taking of the earliest of the actions
described in Section 8.a(i) or (ii) if Exigent Circumstances exist, as soon as
practicable and in any event contemporaneously with the taking of such action.
If Second Lien Agent sends to First Lien Agent a Purchase Notice within 5
Business Days of the occurrence of a Trigger Event, First Lien Agent and the
First Lien Lenders shall not accelerate the First Lien Indebtedness or Exercise
Any Secured Creditor Remedies, to the extent such action has not been taken, or
request that Second Lien Agent and the Second Lien Lenders release their Liens
on the Collateral pursuant to Section 2.e hereof, as the case may be, provided,
that, the purchase and sale with respect to the First Lien Indebtedness (other
than the Excluded First Lien Indebtedness) provided for in this Section 8 shall
have closed within 5 Business Days after receipt by First Lien Agent of the
Purchase Notice and First Lien Agent shall have received payment in full of the
First Lien Indebtedness (other than the Excluded First Lien Indebtedness) as
provided for herein within such 5 Business Day period.

c. On the date specified by Second Lien Agent in the Purchase Notice (which
shall not be more than 5 Business Days after the receipt by First Lien Agent of
the Purchase Notice), First Lien Agent and the First Lien Lenders shall sell to
Second Lien Agent and the Second Lien Lenders, and Second Lien Agent and the
Second Lien Lenders shall purchase from First Lien Agent and the First Lien
Lenders at par, the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness). Upon exercise of such purchase option by Second Lien Agent, such
sale shall be documented pursuant to an assignment and acceptance agreement
which will be substantially in the form of Exhibit E-1 to the Original First
Lien Credit Agreement.

d. Upon the date of such purchase and sale, Second Lien Agent and the Second
Lien Lenders shall (i) (x) pay to First Lien Agent and the First Lien Lenders as
the purchase price therefor the full amount of all the First Lien Indebtedness
(other than the Excluded First Lien Indebtedness) then outstanding and unpaid,
(y) furnish cash collateral to the First Lien Agent and the First Lien Lenders
to secure the First Lien Agent and the First Lien Lenders in connection with any
issued and outstanding letters of credit provided by the First Lien Agent and
the First Lien Lenders to any Obligor (in an amount equal to 105% of the
aggregate undrawn face amount of such letters of credit) constituting First Lien
Indebtedness (other than the Excluded First Lien Indebtedness), provided, that
after the date of such purchase and sale (A) without the prior written consent
of the Second Lien Agent, the First Lien Agent and the First Lien Lenders will
not amend, modify, renew or extend any letters of credit for which the Second



--------------------------------------------------------------------------------

Lien Agent and the Second Lien Lenders have provided cash collateral to the
First Lien Agent and the First Lien Lenders at the time of the purchase and
sale, (B) the First Lien Agent and the First Lien Lenders will promptly provide
the Second Lien Agent with written notification of the cancellation or
termination of any letters of credit for which the Second Lien Agent and the
Second Lien Lenders have provided cash collateral to the First Lien Agent and
the First Lien Lenders at the time of the purchase and sale, and (C) to the
extent any letters of credit are cancelled or terminated without being drawn,
the First Lien Agent and the First Lien Lenders shall return to the Second Lien
Agent all cash collateral (net of any fees and expenses incurred by the First
Lien Agent and the First Lien Lenders in connection with such cancellation or
termination) furnished to the First Lien Agent and the First Lien Lenders as
collateral therefor and not applied to the satisfaction of the First Lien
Indebtedness (other than the Excluded First Lien Indebtedness) consisting of
reimbursement obligations with respect to letters of credit, and (z) furnish
cash collateral to the First Lien Agent and the First Lien Lenders to secure the
First Lien Agent and the First Lien Lenders in connection with any obligations
under any Secured Cash Management Agreement or Secured Hedge Agreement (each as
defined in the Original First Lien Credit Agreement or any comparable term in
any successor First Lien Credit Agreement) (in an amount equal to 100% of the
aggregate amount thereof) constituting First Lien Indebtedness (other than the
Excluded First Lien Indebtedness), provided, that after the date of such
purchase and sale (A) without the prior written consent of the Second Lien
Agent, the First Lien Agent and the First Lien Lenders will not amend, modify,
renew or extend any Secured Cash Management Agreement and/or any Secured Hedge
Agreement (each as defined in the Original First Lien Credit Agreement or any
comparable term in any successor First Lien Credit Agreement) or any cash
management and hedge obligations for which the Second Lien Agent and the Second
Lien Lenders have provided cash collateral to the First Lien Agent and the First
Lien Lenders at the time of the purchase and sale, (B) the First Lien Agent and
the First Lien Lenders will promptly provide the Second Lien Agent with written
notification of the cancellation or termination of any Secured Cash Management
Agreement and/or any Secured Hedge Agreement or cash management and hedge
obligations for which the Second Lien Agent and the Second Lien Lenders have
provided cash collateral to the First Lien Agent and the First Lien Lenders at
the time of the purchase and sale, and (C) to the extent any Secured Cash
Management Agreement and/or any Secured Hedge Agreement or cash management and
hedge obligations is cancelled or terminated, the First Lien Agent and the First
Lien Lenders shall return to the Second Lien Agent all cash collateral (net of
any fees and expenses incurred by the First Lien Agent and the First Lien
Lenders in connection with such cancellation or termination) furnished to the
First Lien Agent and the First Lien Lenders as collateral therefor and not
applied to the satisfaction of the First Lien Indebtedness (other than the
Excluded First Lien Indebtedness) consisting of reimbursement obligations
thereunder and (ii) agree to reimburse First Lien Agent and the First Lien
Lenders for all expenses to the extent then earned or due and payable in
accordance with the First Lien Loan Documents (including the reimbursement of
extraordinary expenses, financial examination expenses and appraisal fees).
Anything contained in this Section to the contrary notwithstanding, in the event
that (X) the Second Lien Agent and Second Lien Lenders receive all or a portion
any prepayment premium, make-whole obligation or early termination fee payable
pursuant to the First Lien Loan Documents in cash, (Y) all First Lien
Indebtedness purchased by the Second Lien Agent and the Second Lien Lenders and
all of the Second Lien Indebtedness (other than the Excluded Second Lien
Indebtedness), including principal, interest and fees thereon and costs and
expenses of collection thereof (including



--------------------------------------------------------------------------------

reasonable attorneys fees and legal expenses), are repaid in full in cash, and
(Z) the First Lien Credit Agreement is terminated, in each case, within 90 days
following the date on which the Second Lien Agent and the Second Lien Lenders
pay the purchase price described in clauses (i)-(ii) of this Section, then,
within 3 Business Days after receipt by Second Lien Agent and the Second Lien
Lenders of such amounts, the Second Lien Agent and the Second Lien Lenders shall
pay a supplemental purchase price to the First Lien Agent and the First Lien
Lenders in respect of their purchase under this Section 8 in an amount equal to
the portion of any prepayment premium, make-whole obligation or early
termination fee received by Second Lien Agent and the Second Lien Lenders to
which the First Lien Agent and the First Lien Lenders would have been entitled
to receive had the purchase under this Section not occurred. Such purchase price
and cash collateral shall be remitted by wire transfer in federal funds to such
bank account of First Lien Agent as First Lien Agent may designate in writing to
Second Lien Agent for such purpose. Interest shall be calculated to but
excluding the Business Day on which such purchase and sale shall occur if the
amounts so paid by Second Lien Agent and the Second Lien Lenders to the bank
account designated by First Lien Agent are received in such bank account prior
to 2:00 p.m., New York City time, and interest shall be calculated to and
including such Business Day if the amounts so paid by Second Lien Agent and the
Second Lien Lenders to the bank account designated by First Lien Agent are
received in such bank account later than 2:00 p.m., New York City time.

e. Such purchase shall be expressly made without representation or warranty of
any kind by First Lien Agent and the First Lien Lenders as to the First Lien
Indebtedness so purchased or otherwise and without recourse to First Lien Agent
or any First Lien Lender, except that each First Lien Lender shall represent and
warrant: (i) that the amount quoted, in writing, by the First Lien Agent and the
First Lien Lenders (as applicable) as its portion of the purchase price therefor
represents the amount shown as owing with respect to the claims transferred as
reflected on its books and records, (ii) it owns, or has the right to transfer
to the Second Lien Agent and the Second Lien Lenders, the rights being
transferred, and (iii) the assets being transferred will be free and clear of
Liens and adverse claims (other than indemnification claims of First Lien Agent
and the First Lien Lenders that would survive the termination of the First Lien
Loan Documents but which indemnification claims shall be claims to be asserted
against the Obligors).

f. In the event that Second Lien Agent and Second Lien Lenders elect to purchase
all (but not less than all) of the First Lien Indebtedness (other than the
Excluded First Lien Indebtedness) pursuant to this Section 8, then Second Lien
Agent and the Second Lien Lenders agree to waive any notice of a resignation of
First Lien Agent under Section 10.07 of the First Lien Credit Agreement.

9. Representations; Additional Agreements. First Lien Agent represents and
warrants to Second Lien Agent that (a) it has the requisite power and authority
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the First Lien Lenders and to legally bind each of the
First Lien Lenders to the terms and conditions set forth herein and (b) when
this Agreement is executed and delivered by First Lien Agent on behalf of itself
and the First Lien Lenders, the essential provisions of this Agreement will be
the legally valid and binding obligations of First Lien Agent and the First Lien
Lenders, enforceable against the First Lien Agent and any First Lien Lenders in
accordance with their terms. Second Lien



--------------------------------------------------------------------------------

Agent represents and warrants that (a) it has the requisite power and authority
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Second Lien Lenders and to legally bind each of the
Second Lien Lenders to the terms and conditions set forth herein and (b) when
this Agreement is executed and delivered by Second Lien Agent on behalf of
itself and the Second Lien Lenders, the essential provisions of this Agreement
will be the legally valid and binding obligations of Second Lien Agent and the
Second Lien Lenders, enforceable against the Second Lien Agent and any Second
Lien Lenders in accordance with their terms. Each of First Lien Agent (on behalf
of itself and First Lien Lenders) and Second Lien Agent (on behalf of itself and
Second Lien Lenders) hereby agrees that at no time shall such party contest the
validity or enforceability of any provision of this Agreement; provided,
however, that the foregoing shall not preclude any party hereto from contesting
the interpretation of a particular provision of this Agreement or its
application to a particular circumstance.

10. Additional Remedies.

a. If Second Lien Agent or any Second Lien Lender violates any of the terms of
this Agreement, in addition to any remedies in law, equity, or otherwise that
First Lien Agent may have as a result of such violation, First Lien Agent may
(i) restrain such violation in any court of law or (ii) interpose this Agreement
as a defense in any action by Second Lien Agent or any Second Lien Lender. Upon
First Lien Agent’s written request, Second Lien Agent or any Second Lien Lender
will promptly take all actions which First Lien Agent reasonably believes
appropriate to carry out the purposes and provisions of this Agreement.

b. If First Lien Agent or any First Lien Lender violates any of the terms of
this Agreement, in addition to any remedies in law, equity, or otherwise that
Second Lien Agent may have as a result of such violation, Second Lien Agent may
(i) restrain such violation in any court of law or (ii) interpose this Agreement
as a defense in any action by First Lien Agent or First Lien Lenders. Upon
Second Lien Agent’s written request, First Lien Agent or any First Lien Lender
will promptly take all actions which Second Lien Agent reasonably believes
appropriate to carry out the purposes and provisions of this Agreement.

11. Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure by any party hereto shall be effective unless it is in
a written agreement executed by Second Lien Agent and First Lien Agent, and then
such amendment or waiver shall be effective only in the specific instance and
for the specific purpose for which given.

12. Intentionally Omitted.

13. Information Concerning Financial Condition.

a. Second Lien Agent hereby assumes responsibility for keeping itself informed
of the financial condition of Obligors and of all other circumstances bearing
upon the risk of nonpayment of the Second Lien Indebtedness, and agrees that
First Lien Agent and First Lien Lenders shall have no duty to advise Second Lien
Agent or Second Lien Lenders of information known to First Lien Agent or First
Lien Lenders regarding such condition or any such circumstances. In the event
First Lien Agent or any First Lien Lender, in its sole discretion, undertakes,
at any time or from time to time, to provide any such information to Second Lien



--------------------------------------------------------------------------------

Agent or Second Lien Lenders, First Lien Agent and First Lien Lenders shall be
under no obligation (i) to provide any such information to Second Lien Agent or
Second Lien Lenders on any subsequent occasion, (ii) to undertake any
investigation, or (iii) to disclose any information which, pursuant to its
commercial finance practices, First Lien Agent or any First Lien Lender wishes
to maintain confidential. Second Lien Agent acknowledges and agrees that First
Lien Agent and First Lien Lenders have made no warranties or representations
with respect to the legality, validity, enforceability, collectability or
perfection of the First Lien Indebtedness or any liens or security interests
held in connection therewith.

b. First Lien Agent hereby assumes responsibility for keeping itself informed of
the financial condition of Obligors and of all other circumstances bearing upon
the risk of nonpayment of the First Lien Indebtedness, and agrees that Second
Lien Agent and Second Lien Lenders shall have no duty to advise First Lien Agent
or First Lien Lenders of information known to Second Lien Agent or Second Lien
Lenders regarding such condition or any such circumstances. In the event Second
Lien Agent or any Second Lien Lender, in its sole discretion, undertakes, at any
time or from time to time, to provide any such information to First Lien Agent
or First Lien Lenders, Second Lien Agent and Second Lien Lenders shall be under
no obligation (i) to provide any such information to First Lien Agent or First
Lien Lenders on any subsequent occasion, (ii) to undertake any investigation, or
(iii) to disclose any information which, pursuant to its commercial finance
practices, Second Lien Agent or any Second Lien Lender wishes to maintain
confidential. First Lien Agent acknowledges and agrees that Second Lien Agent
and Second Lien Lenders have made no warranties or representations with respect
to the legality, validity, enforceability, collectability or perfection of the
Second Lien Indebtedness or any liens or security interests held in connection
therewith.

14. Third Party Beneficiaries. This Agreement is solely for the benefit of First
Lien Agent, First Lien Lenders, Second Lien Agent, and the Second Lien Lenders,
and their respective successors and assigns, and neither any Obligor nor any
other Person is intended to be a third party beneficiary hereunder or to have
any right, benefit, priority or interest under, or because of the existence of,
or to have any right to enforce, this Agreement. Nothing in this Agreement is
intended to or shall be deemed to amend or modify the terms and conditions of
the First Lien Loan Documents or the Second Lien Loan Documents. First Lien
Agent and Second Lien Agent shall have the right to modify or terminate this
Agreement at any time without notice to or approval of any Obligor or any other
Person.

15. No Impairment. Nothing in this Agreement is intended to or shall impair, as
between Obligors and Second Lien Agent and the Second Lien Lenders, the
obligation of Obligors, which is absolute and unconditional, to pay the Second
Lien Indebtedness as and when the same shall become due and payable in
accordance with its terms, or affect the relative rights of Second Lien Agent
and the Second Lien Lenders and creditors of Obligors other than First Lien
Agent and the First Lien Lenders.

16. Subrogation. Solely after the Discharge of First Lien Indebtedness shall
have occurred, Second Lien Agent and the Second Lien Lenders shall be subrogated
to the rights of First Lien Agent and the First Lien Lenders to the extent that
distributions otherwise payable to Second Lien Agent or any Second Lien Lender
have been applied to the payment of the First Lien Indebtedness in accordance
with the provisions of this Agreement. First Lien Agent and the



--------------------------------------------------------------------------------

First Lien Lenders shall have no obligation or duty to protect Second Lien Agent
and the Second Lien Lenders’ rights of subrogation arising pursuant to this
Agreement or under any applicable law, nor shall First Lien Agent, First Lien
Lenders or any other holder of First Lien Indebtedness be liable for any loss
to, or impairment of, any subrogation rights held by Second Lien Agent or any
Second Lien Lender.

17. Notices. All demands, notices, and other communications provided for
hereunder shall be in writing and, if to First Lien Agent, mailed or sent by
telecopy or delivered to it, addressed to it as follows:

BANK OF AMERICA, N.A.

135 S. LaSalle Street, Suite 260

Chicago, Illinois 60603

Attention: John Schuessler

Telephone: 312-828-8622

Telecopier: 312-828-3488

With a copy to:

KATTEN MUCHIN ROSENMAN LLP

575 Madison Avenue

New York, New York 10022

Attention: Kenneth E. Noble, Esq.

Telephone: 212-940-6547

Telecopier: 212-894-5653

and if to Second Lien Agent, mailed, sent or delivered thereto, addressed to it
as follows:

OBSIDIAN AGENCY SERVICES, INC.

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention: Asher Finci

Telephone: 310-566-1000

Telecopier: 310-899-4950

With a copy to:

SCHULTE ROTH & ZABEL LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 213-756-2000

Telecopier: 213-593-5955

or as to any party at such other address as shall be designated by such party in
a written notice to the other parties complying as to delivery with the terms of
this Section 17. All such demands,



--------------------------------------------------------------------------------

notices and other communications shall be effective when delivered to the
applicable addressee listed above. Both the First Lien Agent and the Second Lien
Agent shall, in good faith, each endeavor to deliver to the other Agent all
default and similar notices delivered to the Borrowers, provided, however, the
failure to deliver any such notice shall not give rise to a breach under this
Agreement.

18. Intentionally Omitted.

19. Consent to Jurisdiction; Waiver of Jury Trial and Other Waivers. Second Lien
Agent and First Lien Agent each consent to the jurisdiction of any state or
federal court located within the County of New York, State of New York. Each
Agent waives personal service of any and all process upon it, and consents that
all service of process may be made in the manner set forth in Section 17 of this
Agreement for notices. Each Agent waives, to the fullest extent each may
effectively do so, any defense or objection based upon forum non conveniens and
any defense or objection to venue of any action instituted within the County of
New York, State of New York. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR
RELATED TO THIS AGREEMENT.

20. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made in the State of New York, and shall be interpreted,
and the rights and liabilities of the parties hereto shall be determined, in
accordance with the internal laws of the State of New York.

21. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors and assigns,
subject to the provisions hereof.

22. Integrated Agreement. This Agreement sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except upon a writing signed by all parties.

23. Authority. Each of the parties hereto certifies that such party has all
necessary authority to execute this Agreement.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile or electronic mail shall be
equally effective as delivery of an original executed counterpart.

25. Headings. The headings contained in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

26. Severability. Any provision of this Agreement that is prohibited by law or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision. To the extent
permissible, the parties waive any law that prohibits any provision of this
Agreement or renders any provision hereof unenforceable.



--------------------------------------------------------------------------------

27. Conflicts. To the extent that there is a conflict or inconsistency between
any provision hereof, on the one hand, and any provision of any First Lien Loan
Document or any Second Lien Loan Document, on the other hand, this Agreement
shall control and prevail.

28. Termination. This Agreement shall continue in full force and effect until
the earlier of: (a) the date on which the First Lien Agent provides notice to
the Second Lien Agent that the First Lien Agent, on behalf and at the direction
of the First Lien Lenders pursuant to the First Lien Loan Documents, releases
and surrenders all security interests and liens in the Collateral and renounces
any and all claims, rights and interests as a secured lender with respect to the
Collateral and the Obligors; provided, however, this Agreement may be revived to
the extent provided for in Section 3.c of this Agreement and (b) the date on
which the Second Lien Agent provides notice to the First Lien Agent that the
Second Lien Agent, on behalf and at the direction of the Second Lien Lenders
pursuant to the Second Lien Loan Documents, releases and surrenders all security
interests and liens in the Collateral and renounces any and all claims, rights
and interests as a secured lender with respect to the Collateral and the
Obligors; provided, however, this Agreement may be revived to the extent
provided for in Section 3.c of this Agreement.[Remainder of page left
intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, First Lien Agent, for and on behalf of itself and the First
Lien Lenders, and Second Lien Agent, for and on behalf of itself and the Second
Lien Lenders, have caused this Agreement to be duly executed and delivered as of
the date first above written.

 

BANK OF AMERICA, N.A., as First Lien Agent By:  

/s/ Charlene Wright-Jones

Name:  

Charlene Wright-Jones

Title:   Vice President



--------------------------------------------------------------------------------

OBSIDIAN AGENCY SERVICES, INC., as Second Lien Agent By:  

/s/ Mark Holdsworth

Name:  

Mark Holdsworth

Title:   Managing Partner



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Obligor hereby acknowledges that it has received a copy of the foregoing
Intercreditor Agreement and consent thereto, agrees to recognize all rights
granted thereby to First Lien Agent, the First Lien Lenders, Second Lien Agent,
and the Second Lien Lenders and will not do any act or perform any obligation
which is not in accordance with the agreements set forth therein. Each Obligor
further acknowledges and agrees that it is not an intended beneficiary or third
party beneficiary under this Agreement.

 

HILL INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer BOYKEN
INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman TRANSPORTATION CONSTRUCTION SERVICES,
INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TCM
GROUP, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

PCI GROUP, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TRS
CONSULTANTS, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL REAL ESTATE, LLC By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL DEVELOPMENT, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL (PUERTO RICO), INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer